

EXECUTION VERSION


Confidential


 


 


 


 
 
 


 


 
STOCKHOLDERS’ AGREEMENT
 
by and among
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,
 
ASP MD INVESTCO L.P.,
 
AMERICAN SECURITIES LLC, and
 
EACH AFFILIATE SHAREHOLDER THAT IS OR BECOMES PARTY HERETO
 


 
Dated April 6, 2017
 


 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
ARTICLE I TRANSFER RESTRICTIONS
1
         
Section 1.1
General
1
 
Section 1.2
Restricted Period
2
 
Section 1.3
Legend
3
       
ARTICLE II REGISTRATION RIGHTS
3
         
Section 2.1
Demand Registration
3
 
Section 2.2
Piggyback Registration
6
 
Section 2.3
Expenses
8
 
Section 2.4
Suspensions
8
 
Section 2.5
Lock-Up Obligations
10
 
Section 2.6
Registration Procedures
10
 
Section 2.7
Effectiveness Period
14
 
Section 2.8
Indemnification
14
 
Section 2.9
Free Writing Prospectuses
18
 
Section 2.10
Information from and Obligations of the Shareholder
19
 
Section 2.11
Rule 144 Reporting
19
 
Section 2.12
Termination of Registration Rights
20
 
Section 2.13
Transfer of Registration Rights
20
       
ARTICLE III PREEMPTIVE RIGHTS
20
         
Section 3.1
General
20
 
Section 3.2
Timing and Procedure
21
 
Section 3.3
Exercise of Rights
21
 
Section 3.4
Closing of Preemptive Issuance
22
 
Section 3.5
Reduction of Preemptive Issuance
22
 
Section 3.6
Exclusions
22
       
ARTICLE IV BOARD OF DIRECTORS
22
         
Section 4.1
Increase in the Company Board Size
22
 
Section 4.2
Right of Shareholder to Nominate Directors
23
 
Section 4.3
Election of AS Directors to the Board
23
 
Section 4.4
Proxy or Information Statement
24
 
Section 4.5
Qualification and Replacements of AS Directors
24
 
Section 4.6
Board Committee Representation
24
 
Section 4.7
Rights of the AS Directors
25
 
Section 4.8
No Duty for Corporate Opportunities
25
       
ARTICLE V VOTING RIGHTS
26
         
Section 5.1
General.
26
 
Section 5.2
Extraordinary Transactions
26

 
i

--------------------------------------------------------------------------------

 

 
Section 5.3
Standstill
27
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
28
         
Section 6.1
Representations and Warranties of the Company
28
 
Section 6.2
Representations and Warranties of ASP MD Investco
28
 
Section 6.3
Representations and Warranties of each Affiliate Shareholder
29
 
Section 6.4
Representations and Warranties of American Securities
30
       
ARTICLE VII TERMINATION
30
         
Section 7.1
Termination
30
 
Section 7.2
Effect of Termination; Survival
30
       
ARTICLE VIII GENERAL PROVISIONS
31
         
Section 8.1
Confidential Information
31
 
Section 8.2
Fees and Expenses; Tax Treatment
31
 
Section 8.3
Notices
31
 
Section 8.4
Definitions
33
 
Section 8.5
Interpretation; Headings
40
 
Section 8.6
Severability
40
 
Section 8.7
Entire Agreement
40
 
Section 8.8
Assignment
41
 
Section 8.9
Further Assurances
41
 
Section 8.10
Parties in Interest; Third Party Beneficiaries
41
 
Section 8.11
Governing Law; Consent to Jurisdiction
41
 
Section 8.12
Waiver of Jury Trial
42
 
Section 8.13
Counterparts
42
 
Section 8.14
Specific Performance
42
 
Section 8.15
Amendment
42
 
Section 8.16
Waiver
42



 
SCHEDULES
 
Schedule A ‒ The Shareholder and Affiliate Shareholders
Schedule B – Exempt Persons
 
 
ii

--------------------------------------------------------------------------------

 
STOCKHOLDERS’ AGREEMENT
 
This STOCKHOLDERS’ AGREEMENT, dated as of April 6, 2017 (this “Agreement”), is
by and among American Axle & Manufacturing Holdings, Inc., a Delaware
corporation (the “Company”), ASP MD Investco L.P., a Delaware limited
partnership (“ASP MD Investco”), American Securities LLC, a New York limited
liability company (“American Securities” and, together with ASP MD Investco, the
“Shareholder”), and each Affiliate Shareholder that is or becomes party hereto
in accordance with Section 1.1(b).  ASP MD Investco, American Securities, each
Affiliate Shareholder, and the Company are referred to hereinafter each as a
“Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of November 3,
2016 (the “Merger Agreement”), by and among the Company, Metaldyne Performance
Group Inc., a Delaware corporation (“MPG”), and Alpha SPV I, Inc., a Delaware
corporation and a wholly-owned subsidiary of the Company (“Merger Sub”), at the
Effective Time, Merger Sub will merge with and into MPG, with MPG continuing as
the surviving entity and a wholly-owned subsidiary of the Company (the
“Merger”);
 
WHEREAS, as a result of the Merger, the Shareholder will become the Beneficial
Owner of shares of common stock of the Company, as set forth on Schedule A
attached hereto;
 
WHEREAS, the Parties are entering into this Agreement at the Closing to set
forth certain rights and restrictions with respect to the Shares; and
 
WHEREAS, this Agreement is the Stockholders’ Agreement referred to in the Merger
Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the Parties agree as
follows:
 
ARTICLE I
TRANSFER RESTRICTIONS
 
Section 1.1          General.
 
(a)          The Shareholder shall not Transfer any Shares except as permitted
by Section 1.1(b), Section 1.2 or Article II.
 
(b)          The Shareholder may freely Transfer Shares to any controlled
Affiliate of American Securities, unless prohibited by Law; provided that the
Shareholder shall cause the applicable Affiliate transferee to execute a joinder
to this Agreement, in form and substance reasonably acceptable to the Company,
as a condition to the effectiveness of any such Transfer.  Each such Affiliate
of the Shareholder that Beneficially Owns Shares (an “Affiliate Shareholder”)
shall, and the Shareholder shall cause each Affiliate Shareholder to, comply
with the terms of this Agreement, and each Affiliate Shareholder shall be
entitled to the rights and privileges and to receive the benefits conferred
hereunder, in each case, as if such Affiliate Shareholder were the Shareholder. 
 
1

--------------------------------------------------------------------------------

 
If any Affiliate Shareholder ceases to be a controlled Affiliate of American
Securities (a “Former Affiliate”), such Former Affiliate shall Transfer any
Shares Beneficially Owned by such Former Affiliate to the Shareholder or another
controlled Affiliate of American Securities before such Former Affiliate ceases
to be a controlled Affiliate of American Securities.
 
(c)          The Shareholder shall promptly notify the Company in writing of any
Transfer of Shares by the Shareholder or any Affiliate Shareholder, and the
Company shall update Schedule A hereto to reflect any such Transfer.
 
Section 1.2          Restricted Period.
 
(a)          Except as permitted by Section 1.1(b) or Article II, the
Shareholder shall not Transfer any Shares during the Restricted Period without
the prior written consent of the Company.
 
(b)          Following the Restricted Period and until (and including) the
Expiration Date, the Shareholder shall not Transfer any Shares except:
 

(i)
in accordance with the provisions of Article II;

 

(ii)
in accordance with Rule 144;

 

(iii)
to any Person or Group who, after giving effect to such Transfer, would,
together with its Affiliates, Beneficially Own no more than seven and one-half
percent (7.5%) of the outstanding common stock of the Company and would be
eligible to file a Schedule 13G pursuant to Rule 13d-1(b)(1)(ii) of the Exchange
Act;

 

(iv)
in any distribution to all of the limited partners (on a pro rata basis in
accordance with their respective ownership percentages) and the general partner
(and its representative members) of the Shareholder or an Affiliate Shareholder
in accordance with the terms of the organizational documents of such Shareholder
or Affiliate Shareholder; provided that, after giving effect to such Transfer,
no such partner who is Transferred more than two percent (2%) of the outstanding
common stock of the Company (together with its Affiliates (other than the
Shareholder or any Affiliate Shareholder)) would, to the knowledge of the
Shareholder, Beneficially Own more than seven and one-half percent (7.5%) of the
outstanding common stock of the Company;

 

(v)
up to seven and one-half percent (7.5%) of the outstanding common stock of the
Company to each Exempt Person; or

 

(vi)
with the prior written consent of the Company.

 
2

--------------------------------------------------------------------------------

 
Section 1.3          Legend.
 
(a)          All certificates or other instruments representing the Shares will
bear the following legend:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS
IN EFFECT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER,
OWNERSHIP AND OTHER RESTRICTIONS SET FORTH IN THE STOCKHOLDERS’ AGREEMENT, DATED
APRIL 6, 2017, BY AND AMONG AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., ASP MD
INVESTCO L.P., AMERICAN SECURITIES LLC, AND, IF APPLICABLE, THE OTHER PARTIES
THERETO, AS IT MAY BE AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE
WITH AND AVAILABLE FROM THE SECRETARY OF THE COMPANY, WITHOUT COST.
 
(b)          At the Shareholder’s request, upon delivery to the Company of a
legal opinion of the Shareholder’s counsel, in form and substance reasonably
acceptable to the Company, to the effect that the legend in Section 1.3(a) is no
longer required under the Securities Act and applicable state laws, and no
restrictions set forth herein continue to apply to the Shares, the Company will
promptly take such commercially reasonable actions as are required to cause such
legend to be removed from any certificate or other instrument representing the
Shares.
 
ARTICLE II
REGISTRATION RIGHTS
 
Section 2.1          Demand Registration.
 
(a)          At any time following the Restricted Period, the Shareholder may,
by providing written notice (a “Demand Registration Request”) to the Company,
request to sell all or a portion of the Registrable Securities Beneficially
Owned by the Shareholder pursuant to a Registration Statement in the manner
specified in such notice, provided that the aggregate market value of such
Registrable Securities so requested to be sold, as measured by the market price
of such Registrable Securities on the date of the Demand Registration Request,
shall not be less than $100 million (a “Demand Registration”).  Each Demand
Registration Request shall specify the number of Registrable Securities intended
to be offered and sold pursuant to the Demand Registration and the intended
method of disposition thereof, including whether the registration requested is
for an underwritten offering.  A Demand Registration shall be effected by way of
a Registration Statement on Form S-3 or any similar short-form registration to
the extent the Company is permitted to use such form at such time (or to the
extent the Company is not permitted to use such form, on Form S-1 or a similar
long-form registration).  The Company may, after consultation with the
Shareholder, comply with a Demand Registration Request by, at the Company’s
option, (x) filing a Registration Statement (including a Shelf Registration
Statement) which will be used to offer the Registrable Securities and/or
(y) providing a prospectus supplement for an already effective Registration
Statement. 
 
3

--------------------------------------------------------------------------------

 
If the Company is then ASR Eligible, the Company shall use its commercially
reasonable efforts to cause the Registration Statement to be an ASRS containing
a Prospectus naming the Shareholder as the selling shareholder and registering
the offering and sale of the Registrable Securities by the Shareholder on a
delayed or continuous basis pursuant to Rule 415 (an “ASRS Resale Shelf
Registration Statement”).  The Company shall use its commercially reasonable
efforts to cause any Registration Statement (or prospectus supplement, as
applicable) relating to a Demand Registration (xx) to be filed with the SEC as
promptly as reasonably practicable following the receipt of the Demand
Registration Request, and in no event more than twenty (20) Business Days after
receipt of a Demand Registration Request (or such longer period agreed to by the
Shareholder), (yy) to be declared effective by the SEC or otherwise become
effective under the Securities Act as promptly as reasonably practicable after
the filing thereof and (zz) to remain continuously effective during the
Effectiveness Period.
 
(b)          The Shareholder shall have the right to request up to a total of
two (2) Demand Registrations in any twelve (12)-month period pursuant to this
Section 2.1; provided, that such obligation shall be deemed satisfied (and such
request shall count as one Demand Registration Request for the Shareholder) only
when a Registration Statement shall have become effective and (x) if the method
of disposition thereof is a firm commitment Public Offering, at least 50% of
such Registrable Securities requested to be sold, after giving effect to any
Underwriter Cutback (described in Section 2.1(e)),  shall have been sold
pursuant thereto, and (y) in any other case, such Registration Statement shall
have remained effective for the Effectiveness Period.  The Shareholder may
revoke a request for a Demand Registration by notifying the Company prior to the
effective date of the applicable Registration Statement or the filing of any
prospectus supplement with respect to any particular underwritten offering;
provided that such request shall count as one of the Shareholder’s requests for
a Demand Registration unless the Shareholder (i) provides such notice of
revocation (A) except with respect to Underwritten Block Trades, within three
(3) Business Days after requesting such Demand Registration, or (B) pursuant to
Section 2.4(c) as a result of a Notice of Suspension, or (ii) reimburses the
Company for all reasonable and documented out-of-pocket expenses (including
Registration Expenses) actually incurred by the Company relating to such Demand
Registration.
 
(c)          The Company shall (i) prepare, (ii) file with the SEC and (iii) use
commercially reasonable efforts to have effective starting one hundred
eighty (180) days from the date of this Agreement, a Shelf Registration
Statement on Form S-3 or such other form as the Company is then eligible to use
(such Shelf Registration Statement shall be an ASRS to the extent that the
Company is then ASR Eligible) (or, at its option, after consultation with the
Shareholder, provide a prospectus supplement for an already effective Shelf
Registration Statement) with respect to the registration under the Securities
Act of the resale of up to 25,691,349 Shares (the “Transaction Shelf
Registration Statement”) (such Transaction Shelf Registration Statement shall
include a prospectus sufficient to permit the resale of all such Shares by the
Shareholder).  The Company shall use its commercially reasonable efforts to keep
the Transaction Shelf Registration Statement continuously effective for the
Effectiveness Period, including by filing subsequent registration statements, if
necessary, subject to the Securities Act and the provisions of Section 2.4. 
 
4

--------------------------------------------------------------------------------

 
For a period of two (2) years following the Closing Date, any Shares which have
been registered on the Transaction Shelf Registration Statement may be included
in any underwritten offering conducted by the Company upon the proper exercise
of a demand or piggyback right hereunder pursuant to and in accordance with
Section 2.1 or Section 2.2, as applicable, subject to compliance with the notice
and cutback procedures contained herein.
 
(d)          If a Demand Registration is a Public Offering, the Shareholder
shall have the right to select the investment banking firm(s) to act as the
managing underwriter(s) (subject to the consent of the Company, which shall not
be unreasonably withheld or delayed) and counsel for the Shareholder in
connection with such offering (including in any underwritten offering under a
Shelf Registration Statement or any Underwritten Block Trade).
 
(e)          For the first two (2) years following the date of this Agreement,
in no event shall any Person (other than the Company with respect to a primary
offering of its equity securities) be entitled to include any equity securities
of the Company in any offering requested pursuant to this Section 2.1 without
the prior written consent of the Shareholder, such consent not to be
unreasonably withheld after consultation with its advisors.  In the event the
managing underwriter shall be of the opinion that the number of such securities,
when taken together with the Registrable Securities requested to be included in
a Public Offering pursuant to a Demand Registration Request, alone or taken
together with the equity securities of the Company to be included therein, would
adversely affect the marketing of such offering (including the price at which
the securities of the Company may be sold), then the number of securities of the
Company to be included in such underwritten offering will be reduced (an
“Underwriter Cutback”), with the securities of the Company to be included in
such offering based on the following priority:  (x) first, the number of Shares
requested to be included on behalf of the Shareholder up to the number that, in
the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which the Shares may be sold);
and (y) second, in addition to the Shares included pursuant to the preceding
clause (x), the number of the equity securities of the Company elected to be
included by the Company (whether for the Company’s own account or for the
account of any other holder of equity security of the Company consented by the
Shareholder to participate in the offering) up to the number that, in the
opinion of the managing underwriter, would not adversely affect the marketing of
the offering (including the price at which the securities of the Company
(including the Shares) may be sold).
 
(f)          Notwithstanding any other provision of this Article II, but subject
to Section 2.4, if the Shareholder wishes to effect a Demand Registration
through an underwritten block trade or similar transaction or other transaction
with a one-day or less marketing period, including overnight bought deals
(collectively, an “Underwritten Block Trade”), pursuant to a Shelf Registration
Statement (either through filing an ASRS or through a take-down from an already
effective Shelf Registration Statement), then notwithstanding any other time
periods in this Article II, the Shareholder shall notify the Company of the
Underwritten Block Trade five (5) Business Days prior to the date such
Underwritten Block Trade is to commence.  As expeditiously as possible, the
Company shall use its commercially reasonable efforts to facilitate such
Underwritten Block Trade (which may price as early as five (5) Business Days
after the date it commences).  The Shareholder shall use commercially reasonable
efforts to work with the Company and the underwriters prior to making such
request (including by disclosing the maximum number of Shares proposed to be the
subject of such Underwritten Block Trade) in order to facilitate preparation of
the Registration Statement (including filing of an ASRS), Prospectus and other
offering documentation related to the Underwritten Block Trade and any related
due diligence and comfort procedures.
 
5

--------------------------------------------------------------------------------

 
(g)          Notwithstanding anything else in this agreement, the Company shall
have no obligation to facilitate a Public Offering of Registrable Securities
initiated by the Shareholder except pursuant to, and subject to the limitations
contained in, this Section 2.1, Section 2.2, and in accordance with Section 2.6.
 
(h)          The Company hereby represents that, as of the date hereof, it is a
“well-known seasoned issuer” (having the meaning given thereto pursuant to Rule
405 promulgated under the Securities Act) and eligible to use Form S-3.
 
Section 2.2          Piggyback Registration.
 
(a)          If the Company at any time following the Closing Date proposes to
file a registration statement or conduct a securities offering, including an
Underwritten Block Trade, off an already filed Shelf Registration Statement
using a prospectus supplement (such registration statement or prospectus
supplement, a “Primary Registration Statement”) for the primary sale of any
equity securities of the Company (except with respect to registration statements
on Form S-4, Form S-8 or another form not available for registering the
Registrable Securities for sale to the public), it will give prompt written
notice thereof to the Shareholder of its intention to do so (such notice to be
given not less than five (5) Business Days (or, in the case of Underwritten
Block Trades, three (3) Business Days) prior to the anticipated filing date of
the Primary Registration Statement).  The Shareholder, to the extent it still
holds any Registrable Securities, shall within five (5) Business Days (or, in
the case of Underwritten Block Trades, three (3) Business Days) of receipt of
such notice indicate to the Company if it wishes to participate in the offering
contemplated by the Primary Registration Statement and, if so, the number of
Registrable Securities it wishes to offer and sell.  The Company will use its
commercially reasonable efforts to cause the Registrable Securities as to which
inclusion shall have been so requested to be included in the Primary
Registration Statement.  The Shareholder shall be entitled to sell the
Registrable Securities included in a Primary Registration Statement in
accordance with the method of distribution requested by it; provided that, if
the Primary Registration Statement relates to an underwritten offering, then
(i) the Company shall be entitled to select the underwriters in its sole
discretion and (ii) the Shareholder must sell all Registrable Securities
included on the Primary Registration Statement in such underwritten offering
pursuant to an underwriting agreement containing terms and conditions that are
customary for secondary offerings.  In the event that an Underwriter Cutback is
required in the view of the managing underwriter, then the securities of the
Company to be included in such underwritten offering will be based on the
following priority:  (x) first, the number of securities that the Company seeks
to include in the offering, up to the number that, in the opinion of the
managing underwriter, would not adversely affect the marketing of the offering
(including the price at which such securities of the Company may be sold);
(y) second, in addition to the securities of the Company included pursuant to
the preceding clause (x), (A) for the first two (2) years following the date of
this Agreement, the number of Registrable Securities requested to be included by
the Shareholder, and (B) after the date that is two (2) years following the date
of this Agreement, the number of the securities of the Company requested to be
included by the Shareholder and any other Person(s) who has (have) elected to
include securities pursuant to written agreements with the Company, in each
case, up to the number that, in the opinion of the managing underwriter, would
not adversely affect the marketing of the offering (including the price at which
the securities (including the Registrable Securities) may be sold), and (z)
third, in addition to securities of the Company included pursuant to the
preceding clause (x) and the Registrable Securities of the Shareholder and the
securities of any other Person included pursuant to the preceding clause (y),
the number of securities of the Company requested to be included by any other
Person(s) in the offering with the permission of the Company, up to the number
that, in the opinion of the managing underwriter, would not adversely affect the
marketing of the offering (including the price at which the securities of the
Company may be sold).
 
6

--------------------------------------------------------------------------------

 
The Underwriter Cutbacks described in the immediately preceding clause (y)(B)
shall be allocated pro rata among the participating Persons, including the
Shareholder, on the basis of the number of securities, including Registrable
Securities, requested to be included in such registration by such Persons.  The
Company may withdraw a Primary Registration Statement prior to its being
declared effective without incurring any liability to the Shareholder and shall
not be required to keep a Primary Registration Statement effective for longer
than the period contemplated by the intended manner of distribution for the
securities of the Company to be sold by the Company as described in the
Prospectus included in the Primary Registration Statement.  The Shareholder may,
at least two (2) Business Days prior to the effective date of a Primary
Registration Statement or the filing of any prospectus supplement with respect
to any particular underwritten offering, as applicable, withdraw any Registrable
Securities that it had sought to have included therein, without any liability to
the Company or requirement to reimburse for any out-of-pocket expenses of the
Company.  No registration of Registrable Securities pursuant to this Section 2.2
shall relieve the Company of its obligations to effect registrations pursuant to
Section 2.1.
 
(b)          If the Company at any time following the Closing Date proposes to
file a registration statement or conduct an offering of any of its securities
off an already filed Shelf Registration Statement using a prospectus supplement
(such registration statement or prospectus supplement, a “Secondary Registration
Statement”) for the secondary sale of its equity securities under the Securities
Act on behalf of one or more holders of equity securities of the Company other
than the Shareholder (the “Requesting Third Party Shareholders”), the Company
will give prompt written notice to the Shareholder of its intention to do so
(such notice to be given not less than five (5) Business Days (or, in the case
of Underwritten Block Trades, three (3) Business Days) prior to the anticipated
filing date of the Secondary Registration Statement).  The Shareholder, to the
extent it still holds Registrable Securities, shall within five (5) Business
Days (or, in the case of Underwritten Block Trades, three (3) Business Days) of
receipt of such notice indicate to the Company if it wants to participate in the
offering contemplated by the Secondary Registration Statement and, if so, the
number of Registrable Securities it wishes to offer and sell.  The Company will
use its commercially reasonable efforts to cause the Registrable Securities as
to which inclusion shall have been so requested to be included in the Secondary
Registration Statement.  The Shareholder shall be entitled to sell the
Registrable Securities included in a Secondary Registration Statement in
accordance with the method of distribution requested by it; provided that, if
the Secondary Registration Statement relates to a Public Offering, then (i) the
Requesting Third Party Shareholders (or the Company) shall be entitled to select
the underwriters and (ii) the Shareholder must sell all Registrable Securities
included on the Secondary Registration Statement in such Public Offering
pursuant to an underwriting agreement on the same terms and conditions as those
applicable to the Requesting Third Party Shareholders. 
 
7

--------------------------------------------------------------------------------

 
In the event that an Underwriter Cutback is required in the view of the managing
underwriter, then the securities to be included in such Public Offering will be
based on the following priority:  (x) first, the number of the securities of the
Company that the Requesting Third Party Shareholders seek to include, up to the
number that, in the opinion of the managing underwriter, would not adversely
affect the marketing of the offering (including the price at which such
securities may be sold); (y) second, in addition to the securities included
pursuant to the preceding clause (x), (A) for the first two (2) years following
the date of this Agreement, the number of Registrable Securities requested to be
included by or on behalf of the Shareholder, and (B) after the date that is
two (2) years following the date of this Agreement, the number of the securities
of the Company requested to be included by the Shareholder and any other
Person(s) who has (have) elected to include securities pursuant to written
agreements with the Company, in each case, up to the number that, in the opinion
of the managing underwriter, would not adversely affect the marketing of the
offering (including the price at which the securities (including the Registrable
Securities) may be sold); (z) third, in addition to the securities included
pursuant to the preceding clauses (x) and (y), the number of securities sought
to be included by other Persons permitted to participate in such underwritten
offering, up to the number that, in the opinion of the managing underwriter,
would not adversely affect the marketing of the offering (including the price at
which the securities may be sold).  The Underwriter Cutbacks described in the
immediately preceding clause (y)(B) shall be allocated pro rata among the
participating Persons, including the Shareholder, on the basis of the number of
securities (including Registrable Securities) requested to be included in such
registration by such Persons.  Requesting Third Party Shareholders or the
Company may withdraw a Secondary Registration Statement prior to its being
declared effective without incurring any liability to the Shareholder, and the
Company shall not be required to keep a Secondary Registration Statement
effective for longer than the period contemplated by the intended manner of
distribution for the sale of the securities by the Requesting Third Party
Shareholders as described in the Prospectus included in the Secondary
Registration Statement.  The Shareholder may, at least two (2) Business Days
prior to the effective date of a Secondary Registration Statement or the filing
of any prospectus supplement with respect to any particular underwritten
offering, as applicable, withdraw any Registrable Securities that it had sought
to have included therein, without any liability to the Company or any other
Person or requirement to reimburse for any out-of-pocket expenses of the
Company.
 
Section 2.3          Expenses.  Except as specifically provided herein, all
Registration Expenses incurred in connection with the registration or offering
and sale of the Registrable Securities shall be borne by the Company and all
Selling Expenses shall be borne by the Shareholder.
 
Section 2.4          Suspensions.
 
(a)          Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, by providing written notice (a “Notice
of Suspension”) to the Shareholder, to delay the filing or effectiveness of a
Registration Statement or require the Shareholder to suspend the use of the
Prospectus for sales of Registrable Securities under an effective Registration
Statement for a reasonable period of time not to exceed sixty (60) consecutive
days or ninety (90) days in the aggregate in any twelve (12)-month period
(a “Suspension Period”) if the Company Board (or the executive committee
thereof) determines in good faith that such filing, effectiveness or use would
(i) require the public disclosure of material non-public information concerning
any material transaction or negotiations involving the Company that would
interfere with such material transaction or negotiations or (ii) otherwise
materially interfere with material financing plans, acquisition activities or
business activities of the Company;
 
8

--------------------------------------------------------------------------------

 
provided, that if at the time of receipt of such notice by the Shareholder, the
Shareholder shall have sold all or a portion of the Registrable Securities (or
have signed a firm commitment underwriting agreement with respect to the sale of
such Registrable Securities) pursuant to an effective Registration Statement and
the reason for the Suspension Period is not of a nature that would require a
post-effective amendment to the Registration Statement, then, provided that the
Shareholder has given the Company at least two (2) Business Days’ notice prior
to entering into such sale, the Company shall use its commercially reasonable
efforts to take such action as to eliminate any restriction imposed by federal
securities Laws by the time such Registrable Securities are scheduled to be
delivered.  Immediately upon receipt of a Suspension Notice, the Shareholder
shall discontinue the disposition of Registrable Securities under an effective
Registration Statement and Prospectus relating thereto until the Suspension
Period is terminated.
 
(b)          The Company agrees to promptly notify in writing the Shareholder,
to the extent it still holds Registrable Securities, of the termination of a
Suspension Period.  After the expiration of any Suspension Period in the case of
an effective Registration Statement, and without the need for any further
request from the Shareholder, the Company shall, as promptly as reasonably
practicable, prepare a post-effective amendment or supplement to such
Registration Statement, the relevant Prospectus, or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
Registration Statement or the Prospectus, as applicable, will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
(c)          If a Suspension Period occurs during the Effectiveness Period for a
Registration Statement, such Effectiveness Period shall be extended for a number
of days equal to the total number of days during which the distribution of
Registrable Securities is suspended under this Section 2.4.  If the Company
notifies the Shareholder of a Suspension Period with respect to a Registration
Statement requested pursuant to Section 2.1 (including a Demand Registration
Request) that has not yet been filed or declared effective, (x) the Shareholder
may by notice to the Company withdraw such request without such request counting
as a Demand Registration Request and (y) the Shareholder will not be obligated
to reimburse the Company for any of its out-of-pocket expenses, including
Registration Expenses.
 
(d)          Notwithstanding anything to the contrary contained in this
Agreement, the Company may delay the filing or effectiveness of a Registration
Statement or require the Shareholder to suspend the use of the Prospectus for
sale of Registrable Securities under an effective Registration Statement:
(i) during any of the Company’s recurring quarterly earnings blackout periods,
determined in accordance with such policy as the Company shall generally
maintain and communicate to the Shareholder from time to time, and any such
blackout period shall be deemed to constitute a Suspension Period hereunder but
shall not be subject to, and shall not count against, the time periods in
Section 2.4(a) or be subject to Section 2.4(c);
 
9

--------------------------------------------------------------------------------

 
and (ii) if, in the good faith determination of the Company, it is not feasible
for the Company to proceed with the registration or offering because (x) audited
financial statements of the Company, or (y) audited financial statements of any
acquired company or pro forma financial statements that are required by the
Securities Act to be included in any related registration statement or
prospectus are then unavailable, until such time as such financial statements
are prepared or obtained by the Company, and any delay or suspension shall be
treated as a Suspension Period hereunder, except that it shall not be subject
to, and shall not count against, the time periods in Section 2.4(a) or be
subject to Section 2.4(c); provided that, with respect to clause (y), the
Company shall use its reasonable best efforts to prepare or obtain the relevant
acquired company or pro forma financial statements as quickly as reasonably
practicable; and provided, further, that in no event will more than forty (40)
days of the period from which such financial statements are required to be filed
pursuant to Item 9.01 of Form 8-K be excluded from the time periods in
Section 2.4(a) or be subject to Section 2.4(c).
 
Section 2.5          Lock-Up Obligations.  To the extent reasonably requested by
a managing underwriter, if any, of any underwritten Public Offering (including
any Underwritten Block Trade) of the equity securities of the Company, the
Shareholder and, if such offering is pursuant to Section 2.1 or Section 2.2, the
Company, each hereby severally agree, (i) not to (A) offer for sale, sell,
pledge, or otherwise dispose of (or enter into any transaction that is designed
to, or could be expected to, result in the disposition by any Person at any time
in the future of) any shares of common stock of the Company or any other form of
Capital Stock (collectively, the “Restricted Stock”) (other than, in the case of
the Company, the grant of equity awards with respect to, or the issuance of
shares of Capital Stock under, any of the Company’s bona fide equity incentive
plans in existence at the start of the lock-up period specified in this
Section 2.5), (B) enter into any swap or other derivatives transaction that
transfers to another Person, in whole or in part, any of the economic benefits
or risks of ownership of Restricted Stock, whether any such transaction
described in clause (A) above or this clause (B) is to be settled by delivery of
Restricted Stock or other securities, in cash or otherwise, or (C) publicly
disclose the intention to do any of the foregoing, in each case, for a period
specified by such managing underwriter or co-managing underwriter but no more
than the ten (10) days prior to and the sixty (60) days (or ninety (90) days if
reasonably requested by the managing underwriters) following the pricing date of
the Public Offering of such securities.
 
Section 2.6          Registration Procedures.  Whenever the Shareholder requests
that any Registrable Securities be registered pursuant to Section 2.1 or
Section 2.2, subject to the provisions of those Sections, the Company will use
its commercially reasonable efforts to effect the registration and the offer and
sale of such Registrable Securities in accordance with the intended method of
disposition thereof as soon as reasonably practicable, and shall, in connection
with any such request, other than during any Suspension Period, use commercially
reasonable efforts to:
 
(a)          prepare and promptly file with the SEC a Registration Statement (or
a prospectus supplement, as applicable) with respect to such securities and use
its commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable thereafter and remain effective for the
period of the distribution contemplated thereby (but in no event longer than the
Effectiveness Period) and at least three (3) Business Days (or, with regard to
any Underwritten Block Trade, as soon as reasonably practicable) before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(but, for the avoidance of doubt, not any documents incorporated by reference
therein), or any related free writing prospectus, furnish to the Shareholder and
the underwriter(s), if any, copies of all such documents proposed to be filed,
and provide the Shareholder with the opportunity to object to any information
pertaining to it and the plan of distribution that is contained therein;
 
10

--------------------------------------------------------------------------------

 
(b)          (i) prepare and file with the SEC such amendments and supplements
to such Registration Statement and the Prospectus used in connection therewith
and such free writing prospectuses and Exchange Act reports as may be necessary
to keep such Registration Statement effective for the period specified in
paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement and any prospectus so supplemented to be filed pursuant
to Rule 424 under the Securities Act in accordance with the Shareholder’s
intended method of disposition set forth in such Registration Statement for such
period, and (ii) provide reasonable notice to the Shareholder and the managing
underwriter(s), if any, to the extent that the Company determines that a
post-effective amendment to a registration statement would be appropriate;
 
(c)          furnish to the Shareholder and the underwriter(s), if any, without
charge, such number of copies of the Registration Statement, each amendment and
supplement thereto, the Prospectus included therein (including each preliminary
prospectus) and any other prospectuses filed under Rule 424 and each free
writing prospectus as such Persons reasonably may request in order to facilitate
the public sale or other disposition of the Registrable Securities covered by
such Registration Statement;
 
(d)          use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” Laws of such jurisdictions as the Shareholder or, in
the case of a Public Offering, the managing underwriter reasonably shall request
and do any and all other acts and things which may be reasonably necessary or
advisable to enable the Shareholder to consummate the disposition in such
jurisdictions of the Registrable Securities Beneficially Owned by it; provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;
 
(e)          promptly notify the Shareholder and each managing underwriter, if
any:  (i) when the Registration Statement, any pre-effective amendment, the
Prospectus or any prospectus supplement related thereto, any post-effective
amendment to the Registration Statement or any free writing prospectus has been
filed with the SEC and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or state securities authority for amendments or supplements
to the Registration Statement or the Prospectus related thereto or for
additional information, including copies of any and all transmittal letters and
other correspondence with the SEC and all correspondence (including comment
letters and a copy of the Company’s draft responses thereto), from the SEC to
the Company relating to such Registration Statement or any Prospectus or any
amendment or supplement thereto (but not, for the avoidance of doubt, any
documents incorporated by reference therein); (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; or (iv) of the receipt by
the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
state “blue sky” Laws of any jurisdiction or the initiation of any proceeding
for such purpose.
 
11

--------------------------------------------------------------------------------

 
(f)          if at any time (A) any event or development shall occur or
condition shall exist as a result of which the Disclosure Package, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Disclosure Package
is delivered to a purchaser, not misleading, or (B) it is necessary to amend or
supplement the Disclosure Package to comply with Law, the Company will promptly
notify the Shareholder and each managing underwriter, if any, and promptly
prepare and file with the SEC (to the extent required) and furnish to the
Shareholder and each underwriter, if any, such amendments or supplements to the
Disclosure Package as may be necessary so that the statements in the Disclosure
Package, as so amended or supplemented, will not, in the light of the
circumstances existing when the Disclosure Package is delivered to a purchaser,
be misleading, or so that the Disclosure Package will comply with Law;
 
(g)          use its commercially reasonable efforts to make generally available
to its security holders, as soon as reasonably practicable, an earnings
statement covering the period of at least twelve (12) months beginning with the
first day of the Company’s first full calendar quarter after the effective date
of a Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158;
 
(h)          use its commercially reasonable efforts to list the Registrable
Securities covered by such Registration Statement on the New York Stock Exchange
or any other national securities exchange selected by the Company;
 
(i)          use its commercially reasonable efforts to cause its officers,
employees and independent public accountants (in the case of the independent
public accountants, subject to any applicable accounting guidance regarding
their participation in the offering or the due diligence process) to participate
in, make themselves reasonably available, supply such information as may
reasonably be requested and to otherwise facilitate and cooperate with the
preparation of the Registration Statement and Prospectus and any amendments or
supplements thereto, taking into account the Company’s reasonable business
needs;
 
(j)          provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement (or
the pricing date of the relevant offering);
 
(k)          if the offering is underwritten pursuant to a Demand Registration
Request, then at the request of the Shareholder, (i) enter into such customary
agreements (including underwriting agreements in customary form) and take all
such other customary actions as the Shareholder reasonably requests in order to
expedite or facilitate the disposition of such Registrable Securities, (ii) use
commercially reasonable efforts, subject to the Company’s reasonable business
needs, upon reasonable advance notice and without unduly interfering with the
Company’s business, to have members of its management participate in due
diligence sessions and, in the case of marketed offerings and investor calls and
“road shows” (to the extent reasonably determined by the underwriters to be
necessary or desirable for a successful offering of the securities), and (iii)
use commercially reasonable efforts to furnish to the underwriters a customary
legal opinion and disclosure letter from counsel to the Company and customary
comfort letters from the independent public accountants retained by the Company
(and brought down to the closing under the underwriting agreement);
 
12

--------------------------------------------------------------------------------

                      
(l)          in connection with the preparation and filing of each Registration
Statement registering Registrable Securities under the Securities Act, and
before filing any such Registration Statement or any other document in
connection therewith, give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Shareholder or its
legal counsel; participate in, and make documents available for, the reasonable
and customary due diligence review of underwriters during normal business hours,
on reasonable advance notice and without undue burden or hardship on the
Company; provided that (i) any party receiving confidential materials shall
execute a confidentiality agreement on customary terms if reasonably requested
by the Company and (ii) the Company may in its sole discretion restrict access
to competitively sensitive or legally privileged documents or information;
 
(m)          use its commercially reasonable efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to use
its commercially reasonable efforts to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Shareholder of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose;
 
(n)          otherwise use its commercially reasonable efforts to comply with
the Securities Act, the Exchange Act and any other applicable rules and
regulations of the SEC and reasonably cooperate with the Shareholder in the
disposition of its Registrable Securities in accordance with the method of
distribution described in the Prospectus included in any Registration Statement,
such cooperation to include the endorsement and transfer of any certificates
representing Registrable Securities (or a book-entry transfer to similar effect)
transferred in accordance with this Agreement and delivery of any necessary
instructions or opinions to the Company’s transfer agent in order to cause the
transfer agent to allow Shares to be sold from time to time as permitted by Law;
 
(o)          take all reasonable action to ensure that any Free Writing
Prospectus utilized in connection with any registration covered by Section 2.1
or Section 2.2 complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby,
will not conflict with a related Prospectus, prospectus supplement and related
documents and, when taken together with the related Prospectus, prospectus
supplement and related documents, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;
 
13

--------------------------------------------------------------------------------

 
(p)          use its commercially reasonable efforts to cooperate with the
managing underwriters, if any, the Shareholder and their respective counsel in
connection with the preparation and filing of any applications, notices,
registrations and responses to requests for additional information with FINRA,
the New York Stock Exchange or any other national securities exchange on which
the Shares are listed; and
 
(q)          pay the applicable filing fees covering the Registrable Securities
in compliance with the SEC rules and to file such amendments or subsequent
registration statements as may be required to maintain an effective registration
statement for the relevant Effectiveness Period.
 
Section 2.7          Effectiveness Period.  For purposes of this Article II, the
period of distribution of Registrable Securities in a firm commitment Public
Offering shall be deemed to extend until the earlier of (w) when each
underwriter participating in the offering has completed the distribution of all
securities of the Company purchased by it and (x) 180 days after the pricing of
such offering, and the period of distribution of Registrable Securities pursuant
to a Registration Statement for any other manner of distribution shall be deemed
to extend, in the case of a Shelf Registration Statement, until the sale of all
Registrable Securities covered thereby or, in the case of any other Registration
Statement, the earlier of (y) the sale of all Registrable Securities covered
thereby and (z) ninety (90) days after the effective date thereof (such period,
including any extension pursuant to Section 2.4, the “Effectiveness Period”).
 
Section 2.8          Indemnification.
 
(a)          Indemnification Rights.
 
(i)          In the event of any registration or other offer and sale of any
securities of the Company under the Securities Act pursuant to this Article II,
the Company shall indemnify and hold harmless the Shareholder whose Shares are
included in a Registration Statement and each Person, if any, that controls the
Shareholder within the meaning of Section 15 of the Securities Act (each a
“controlling person”), their respective officers, directors, employees,
stockholders, general and limited partners, members, Representatives and
Affiliates, and each controlling person of each Affiliate of any of the
foregoing Persons (each, a “Shareholder Registration Rights Indemnitee”), to the
fullest extent lawful, from and against any and all Damages arising out of or
based upon (A) any untrue statement of material fact (or alleged untrue
statement of a material fact) contained in any Disclosure Package, any
Registration Statement, any Prospectus (including any preliminary Prospectus),
any Free Writing Prospectus, or in any amendment or supplement thereto or
(B) any omission or alleged omission to state therein any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided that the
Company shall not be liable to a Shareholder Registration Rights Indemnitee to
the extent that any such Damages are arising out of or based upon any untrue
statement or omission (or alleged untrue statement or omission) made in such
Disclosure Package, Registration Statement, Prospectus (including any
preliminary Prospectus), Free Writing Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information about such
Shareholder furnished to the Company by or on behalf of the Shareholder
expressly for use therein. This indemnity agreement shall be in addition to any
liability which the Company may otherwise have. Such indemnity and reimbursement
of expenses shall remain in full force and effect regardless of any
investigation made by or on behalf of any Shareholder Registration Rights
Indemnitee and shall survive the transfer of securities by such Shareholder.
 
14

--------------------------------------------------------------------------------

         
(ii)          The Shareholder whose Shares are included in a Registration
Statement shall indemnify and hold harmless the Company and each of its officers
who execute any of the Company’s filings with the SEC pursuant to the Exchange
Act or the Securities Act, its directors, employees, stockholders, and each
Person, if any, that controls the Company and each Affiliate of any of the
foregoing Persons (each, a “Company Registration Rights Indemnitee”), to the
fullest extent lawful, from and against any and all Damages arising out of or
based upon (A) any untrue statement of material fact (or alleged untrue
statement of a material fact) contained in any Disclosure Package, any
Registration Statement, any Prospectus (including any preliminary Prospectus),
any Free Writing Prospectus or in any amendment or supplement thereto or (B) any
omission (or alleged omission) to state therein any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case, to the
extent that such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Shareholder expressly for use therein; provided, however, that in no event
shall the obligations of the Shareholder hereunder exceed the net proceeds
received by it from the sale of its Registrable Securities related to the matter
in which Damages are sought.  Such indemnity and reimbursement of expenses shall
remain in full force and effect regardless of any investigation made by or on
behalf of a Company Registration Rights Indemnitee and shall survive the
Transfer of such securities by such Shareholder.
 
(iii)          If the indemnification provided for in Section 2.8(a)(i) or
Section 2.8(a)(ii) is unavailable to a Shareholder Registration Rights
Indemnitee or a Company Registration Rights Indemnitee, as applicable, with
respect to any Damages referred to therein or is unenforceable or insufficient
to hold a Shareholder Registration Rights Indemnitee or Company Registration
Rights Indemnitee, as applicable, harmless as contemplated therein, then the
Company or the Shareholder, as applicable, in lieu of indemnifying such
Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, shall contribute to the amount paid or payable by
such Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, as a result of such Damages in such proportion as is
appropriate to reflect the relative fault of such Shareholder Registration
Rights Indemnitee or Company Registration Rights Indemnitee, as applicable, on
the one hand, and the Company or the Shareholder, as applicable, on the other
hand, in connection with the statements or omissions which resulted in such
Damages as well as any other relevant equitable considerations.  The relative
fault of the Company or the Shareholder, as applicable, on the one hand, and of
a Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, on the other hand, shall be determined by reference
to, among other factors, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by or on behalf of the Company or the Shareholder, as
applicable, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and the Shareholder agree that it would not be just and equitable if
contribution pursuant to this Section 2.8(a)(iii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.8(a)(iii). 
 
15

--------------------------------------------------------------------------------

 
No Shareholder Registration Rights Indemnitee or Company Registration Rights
Indemnitee guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from the
Company or the Shareholder, as applicable, if the Company or the Shareholder, as
applicable, was not guilty of such fraudulent misrepresentation. 
Notwithstanding anything herein to the contrary, in no event shall the liability
of the Shareholder pursuant to this Section 2.8(a)(iii) be greater in amount
than the amount of net proceeds received by it from the sale of such Registrable
Securities related to the matter in which indemnification or contribution for
Damages are sought.
 
(b)          Notice of Reg Rights Claim.
 
(i)          As used in this Agreement, the term “Reg Rights Claim” means a
claim for indemnification or contribution by or on behalf of any Company
Registration Rights Indemnitee or Shareholder Registration Rights Indemnitee, as
the case may be, for Damages under Section 2.8(a) (such Person making a Reg
Rights Claim, a “Reg Rights Indemnified Person”).  The Company (for its own
Damages or for the Damages incurred by any other Company Registration Rights
Indemnitee) or the Shareholder (for its own Damages or for the Damages incurred
by any other Shareholder Registration Rights Indemnitee), as applicable, shall
give notice of a Reg Rights Claim under this Agreement pursuant to a written
notice of such Reg Rights Claim executed by the Company or the Shareholder, as
applicable (a “Notice of Reg Rights Claim”), and delivered to the Company or the
Shareholder, as applicable (such receiving party, the “Reg Rights Indemnifying
Person”), promptly after such Reg Rights Indemnified Person becomes aware of the
existence of any potential claim by such Reg Rights Indemnified Person for
indemnification arising out of or resulting from any item indemnified pursuant
to the terms of Section 2.8(a)(i) or Section 2.8(a)(ii); provided that the
failure to timely give such notice shall not limit or reduce the Reg Rights
Indemnified Person’s right to indemnification hereunder unless (and then only to
the extent that) the Reg Rights Indemnifying Person’s defense of such Reg Rights
Claim is materially and adversely prejudiced thereby.
 
(ii)          Each Notice of Reg Rights Claim shall:  (A) state the aggregate
amount (where practicable) that the Reg Rights Indemnified Person has incurred
or paid in Damages arising from such Reg Rights Claim (which amount may include
the amount of Damages claimed by a third party in an action (a “Third-Party Reg
Rights Claim”) brought against such Reg Rights Indemnified Person based on
alleged facts, which if true, would give rise to liability for Damages to such
Reg Rights Indemnified Person); and (B) contain a brief description, in
reasonable detail (to the extent reasonably available to the Reg Rights
Indemnified Person) of the facts, circumstances or events giving rise to the
alleged Damages based on the Reg Rights Indemnified Person’s good faith belief
and knowledge thereof, including the identity and address of any third party
claimant (to the extent reasonably available to the Reg Rights Indemnified
Person).
 
16

--------------------------------------------------------------------------------

 
(c)          Defense of Third-Party Reg Rights Claims.
 
(i)          Subject to the provisions hereof, the applicable Reg Rights
Indemnifying Person shall have the right (at its own expense) to elect to defend
and assume control of the defense of any Third-Party Reg Rights Claim on behalf
of a Reg Rights Indemnified Person, utilizing legal counsel reasonably
acceptable to such Reg Rights Indemnified Person.  In the event such election is
made, the Reg Rights Indemnified Person (unless itself controlling the
Third-Party Reg Rights Claim in accordance with this Section 2.8(c)) may
participate, through counsel of its own choice and, except as provided herein,
at its own expense, in the defense of any Third-Party Reg Rights Claim.  The
reasonable and documented costs and expenses incurred by the Reg Rights
Indemnifying Person in connection with such defense (including reasonable
attorneys’ fees, other professionals’ and experts’ fees and court or arbitration
costs) shall be paid by the Reg Rights Indemnifying Person.
 
(ii)          A Reg Rights Indemnifying Person shall not be entitled to assume
control of such defense, and the applicable Reg Rights Indemnified Person may
assume the control and defense thereof, at the sole expense of the applicable
Reg Rights Indemnifying Person, if (A) the Reg Rights Claim relates to, or
arises in connection with, any criminal or governmental proceeding, action,
indictment, allegation or investigation, (B) the Reg Rights Claim seeks an
injunction against the Reg Rights Indemnified Person, to the extent that such
defense relates to the claim for such injunction, (C) a conflict of interest
between the Reg Rights Indemnifying Person and the Reg Rights Indemnified Person
exists with respect to the Reg Rights Claim or the Reg Rights Indemnifying
Person and the Reg Rights Indemnified Person have one or more conflicting
defenses, in the reasonable view of their respective counsel, or (D) the Reg
Rights Indemnifying Person has elected to have the Reg Rights Indemnified Person
defend, or assume the control and defense of, a Third-Party Reg Rights Claim in
accordance with this Section 2.8(c); provided that in no event shall the Reg
Rights Indemnifying Person be liable for the fees and expenses of more than one
separate counsel for all Reg Rights Indemnified Persons, which counsel shall be
selected by the Shareholder (in the case of the Shareholder Registration Rights
Indemnitees) or by the Company (in the case of the Company Registration Rights
Indemnitees).
 
(iii)          Any party controlling the defense of any Third-Party Reg Rights
Claim pursuant hereto shall: (A) conduct the defense of such Third-Party Reg
Rights Claim with reasonable diligence and keep the other parties reasonably
informed of material developments in the Third-Party Reg Rights Claim at all
stages thereof (including by promptly providing the other parties with copies of
material legal documents filed or received in connection therewith) and (B)
permit the other parties and their counsel to confer on the conduct of the
defense thereof. The parties not controlling the defense will render to the
party controlling the defense such assistance as may be reasonably required in
order to insure the proper and adequate defense thereof and shall furnish such
records, information and testimony and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested by the
party controlling the defense in connection therewith. 
 
17

--------------------------------------------------------------------------------

 
The Reg Rights Indemnifying Person shall reimburse the parties not controlling
the defense for any reasonable and documented costs and expenses incurred in
connection with providing such assistance. Notwithstanding anything to the
contrary in this Agreement, no Party shall be required to disclose any
information to the other Party or its Representatives, if doing so would be
reasonably expected to violate any Law to which such Party is subject or could
jeopardize (in the reasonable discretion of the disclosing Party) any
attorney-client privilege available with respect to such information.
 
(iv)          If the Reg Rights Indemnifying Person controls the defense of and
defends any Third-Party Reg Rights Claim under this Section 2.8(c), the Reg
Rights Indemnifying Person shall have the right to effect a settlement of such
Third-Party Reg Rights Claim on the Reg Rights Indemnified Person’s behalf and
without the consent of the Reg Rights Indemnified Person; provided that (A) such
settlement shall not involve any injunctive relief binding upon the Reg Rights
Indemnified Person or any of its Affiliates, and (B) such settlement expressly
and unconditionally releases the Reg Rights Indemnified Person and the other
applicable Reg Rights Indemnified Persons (that is, each of the Company
Registration Rights Indemnitees, if the Reg Rights Indemnified Person is a
Company Registration Rights Indemnitee, and each of the Shareholder Registration
Rights Indemnitees, if the Reg Rights Indemnified Person is a Shareholder
Registration Rights Indemnitee) from any and all liabilities with respect to
such Third-Party Reg Rights Claim, with prejudice.  If the Reg Rights
Indemnified Person controls the defense of and defends any Third-Party Reg
Rights Claim under this Section 2.8(c), the Reg Rights Indemnified Person shall
have the right to effect a settlement of such Third-Party Reg Rights Claim only
with the consent of the Reg Rights Indemnifying Person (which consent shall not
be unreasonably withheld, conditioned or delayed).  No settlement by the Reg
Rights Indemnified Person of such Third-Party Reg Rights Claim effected in
accordance with this Section 2.8(c) shall limit or reduce the right of any Reg
Rights Indemnified Person to indemnity hereunder for all Damages they may incur
arising out of or resulting from the Third-Party Reg Rights Claim, to the extent
such Damages are indemnifiable hereunder.  As used in this Section 2.8(c)(iv),
the term “settlement” refers to any consensual resolution of the claim in
question, including by consent decree or by permitting any judgment or other
resolution of a claim to occur without disputing the same, and the term “settle”
has a corresponding meaning.
 
Section 2.9          Free Writing Prospectuses.  Except for a Prospectus
relating to Registrable Securities included in a Registration Statement, an
“issuer free writing prospectus” (as defined in Rule 433 under the Securities
Act) prepared by the Company or other materials prepared by Company, the
Shareholder represents and agrees that it (a) will not make any offer relating
to the Registrable Securities that would constitute an issuer free writing
prospectus or that would otherwise constitute a Free Writing Prospectus, and
(b) will not distribute any written materials in connection with the offer or
sale pursuant to a Registration Statement of Registrable Securities, in each
case, without the prior written consent of the Company and, in connection with
any Public Offering, the underwriters.
 
18

--------------------------------------------------------------------------------

 
Section 2.10          Information from and Obligations of the Shareholder.  The
Company’s obligation to include the Shareholder’s Registrable Securities in any
Registration Statement or Prospectus is contingent upon the Shareholder
promptly:
 
(a)          furnishing to the Company in writing information with respect to
its ownership of Registrable Securities and the intended method of disposition
of its Registrable Securities as the Company may reasonably request or as may be
required by Law for use in connection with a Registration Statement or
Prospectus (or any amendment or supplement thereto) and all information required
to be disclosed in order to make the information the Shareholder previously
furnished to the Company not contain a material misstatement of fact or
necessary to cause such Registration Statement or Prospectus (or amendment or
supplement thereto) not to omit a material fact with respect to the Shareholder
necessary in order to make the statements therein not misleading;
 
(b)          complying with (i) the Securities Act and the Exchange Act,
(ii) all applicable state securities Laws, (iii) the rules of any securities
exchange or trading market on which the Shares are listed or traded and (iv) all
other applicable regulations, in each case, in connection with the registration
and the disposition of Registrable Securities;
 
(c)          notifying the Company of the occurrence of any event that makes any
statement made in a Registration Statement, Prospectus, issuer free writing
prospectus or other Free Writing Prospectus regarding the Shareholder untrue in
any material respect or that requires the making of any changes in a
Registration Statement, Prospectus, issuer free writing prospectus or other Free
Writing Prospectus so that, in such regard, it will not contain any untrue
statement of a material fact or omit any material fact required to be stated
therein or necessary to make the statements not misleading;
 
(d)          providing the Company with such information as may be required to
enable the Company to prepare a supplement or post-effective amendment to any
such Registration Statement or a supplement to such Prospectus or Free Writing
Prospectus;
 
(e)          using commercially reasonable efforts to cooperate with the Company
in preparing the applicable Registration Statement and any related Prospectus;
and
 
(f)          furnishing the Company with all information required to be included
in such Registration Statement or Prospectus by applicable securities Laws in
connection with the disposition of such Registrable Securities as the Company
reasonably requests.
 
Section 2.11          Rule 144 Reporting.  With a view to making available to
the Shareholder the benefits of certain rules and regulations of the SEC which
may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to
make and keep available adequate current public information, as defined in Rule
144(c), including all periodic and annual reports and other documents (other
than Form 8-K reports) required of the Company under Sections 13 or 15(d) of the
Exchange Act, and so long as the Shareholder Beneficially Owns any Registrable
Securities or securities convertible into or exercisable for Registrable
Securities, furnish to the Shareholder forthwith upon request (and all of the
following shall be deemed furnished if available on the SEC’s EDGAR system):  a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as the Shareholder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any Registrable Securities without
registration.
 
19

--------------------------------------------------------------------------------

 
Section 2.12          Termination of Registration Rights.  Notwithstanding
anything to the contrary contained herein, the registration rights granted under
this Article II terminate and are of no further force and effect (other than
Section 2.3 and Section 2.8), on the date on which there cease to be any
Registrable Securities.
 
Section 2.13          Transfer of Registration Rights.  Subject to Section 1.2,
the Shareholder shall have the right to Transfer to any Person (such Person, a
“Transferee Shareholder”), directly or indirectly, by written agreement, any or
all of its rights and obligations granted under this Article II (and no other
rights or obligations under this Agreement) in connection with a Transfer of all
or a portion of its Registrable Securities to such Person; provided that (a) the
Shareholder shall have the sole power to exercise the rights granted to the
Shareholder under this Article II on behalf of any such Transferee Shareholder,
and the Company shall not be obligated to take any action with respect to any
Registrable Securities of any such Transferee Shareholder except upon notice and
instructions by the Shareholder, (b) any notice or other communication by the
Company to the Shareholder with respect to the matters governed by this
Article II shall be deemed notice to a Transferee Shareholder with respect to
any Registrable Securities held by such Transferee Shareholder, (c) no such
Transfer shall increase the aggregate number of Demand Registrations that may be
made under Section 2.1 by the Shareholder on behalf of itself or any such
Transferee Shareholder to more than two (2) Demand Registrations in any twelve
(12)-month period, (d) for purposes of this Article II, including, without
limitation, any priority of inclusion or Underwriter Cutback, but not for
purposes of determining whether the securities held by any Transferee
Shareholder are Registrable Securities, all Registrable Securities held by such
Transferee Shareholder shall be deemed held by the Shareholder, and (e) such
Transferee Shareholder executes a joinder to this Agreement (a “Joinder”), in
form and substance reasonably acceptable to the Company, pursuant to which
(x) such Transferee Shareholder shall, following the applicable Transfer, become
responsible for all obligations applicable to the Shareholder under this
Article II with respect to the Registrable Securities Transferred to such
Transferee Shareholder and (y) the Company shall acknowledge the rights of the
Shareholder Transferee under this Article II.  If the Shareholder Transfers only
a portion of its Registrable Securities, the Shareholder shall retain all rights
and obligations under this Agreement with respect to the portion of the
Registrable Securities that it continues to hold following such Transfer.
 
ARTICLE III
PREEMPTIVE RIGHTS
 
Section 3.1          General.  From the Closing Date until the Expiration Date,
the Company shall not issue any New Securities to any Person, except in
compliance with the provisions of this Article III.
 
20

--------------------------------------------------------------------------------

 
Section 3.2          Timing and Procedure.  Prior to the consummation of the
issuance of New Securities, the Company shall send a written notice thereof (a
“Participation Notice”) to each Shareholder.  The Participation Notice shall
include:
 
(a)          the principal terms of the proposed issuance, including (i) the
number and kind of New Securities to be included in the issuance, (ii) the price
per security of the New Securities, (iii) the percentage equal to the number of
Shares immediately prior to the issuance of the New Securities divided by the
aggregate number of the shares of common stock of the Company then issued and
outstanding (the “Participation Percentage”), and (iv) the name of each Person
to whom the New Securities are proposed to be issued (each a “Prospective
Subscriber”); provided that, if the consideration to be paid by the Prospective
Subscriber for the New Securities contains non-cash consideration, then the
Participation Notice shall also specify the fair market value (as reasonably
determined by the Company Board) of such non-cash consideration; and
 
(b)          an offer by the Company to issue to each Shareholder such portion
(not in any event to exceed such Shareholder’s pro rata share (based upon the
respective number of shares of common stock of the Company Beneficially Owned by
such Shareholder) of the Participation Percentage) of the New Securities to be
included in the issuance as may be requested by such Shareholder (the
“Preemptive Rights Shares”), at the same price and otherwise on the same terms
and conditions as the issuance to each of the Prospective Subscribers; provided
that, if consideration to be paid by the Prospective Subscriber for the New
Securities contains non-cash consideration, then such offer shall give each
Shareholder the option to pay, in lieu of delivery of such non-cash
consideration, cash in the amount of the fair market value (as reasonably
determined by the Company Board) of such non-cash consideration; and provided,
further, that, if the issuance of the Preemptive Rights Shares to such
Shareholder would require approval of the stockholders of the Company pursuant
to the NYSE Rule, such offer and any issuance of the Preemptive Rights Shares
shall be conditioned on such stockholder approval being obtained (it being
agreed that the Company shall not issue New Securities to any Person if such
stockholder approval is not obtained).
 
Section 3.3          Exercise of Rights.  If any Shareholder desires to accept
the offer contained in the Participation Notice, it shall send an irrevocable
commitment (each a “Participation Commitment”) to the Company within ten (10)
Business Days after the date of delivery of the Participation Notice specifying
the amount or proportion of the Preemptive Rights Shares (not in any event to
exceed such Shareholder’s pro rata share (based upon the number of shares of
common stock of the Company it Beneficially Owns) of the Participation
Percentage) which it desires to be issued.  If such Shareholder has not so
accepted such offer pursuant to the foregoing sentence, it shall be deemed to
have irrevocably waived its right under this Article III and the Company shall
thereafter be free to issue the New Securities to the Prospective Subscribers
within one hundred and twenty (120) days following the date of the Participation
Notice on terms not materially more favorable to the Prospective Subscribers
than those set forth in the Participation Notice, without any further obligation
to such Shareholder.  If the Company has not completed the sale of the New
Securities in accordance with the foregoing sentence, the Company shall provide
a new Participation Notice to each Shareholder on the terms and provisions set
forth in Section 3.2.
 
21

--------------------------------------------------------------------------------

 
Section 3.4          Closing of Preemptive Issuance.  The closing of an issuance
pursuant to this Article III shall take place at such time and place as the
Company shall specify by notice to the applicable Shareholder given not less
than three (3) Business Days prior to the closing of the issuance.  At the
closing of any issuance under this Article III, the Company shall deliver to
such Shareholder the originals of notes, certificates or other instruments
evidencing the New Securities issued to such Shareholder, in each case, free and
clear of any liens or encumbrances, with any transfer tax stamps affixed (if
applicable), against delivery by such Shareholder of the applicable
consideration.
 
Section 3.5          Reduction of Preemptive Issuance. Notwithstanding anything
in this Article III to the contrary, if the amount of New Securities to be
issued is for any reason less than the amount that was initially proposed to be
issued as indicated in the Participation Notice, the Company may (whether before
or after the applicable Shareholder has delivered a Participation Commitment to
the Company) decrease the number of Preemptive Rights Shares that such
Shareholder is entitled to subscribe for or purchase pursuant to this
Article III to an amount not less than the amount necessary to allow such
Shareholder to maintain (but not exceed) its pro rata share (based upon the
number of shares of common stock of the Company it Beneficially Owns) of the
Participation Percentage after giving effect to the issuance of the applicable
New Securities.
 
Section 3.6          Exclusions.  The preceding provisions of this Article III
shall not apply to:
 
(a)          any issuance of New Securities to officers, employees, directors,
advisors or consultants of the Company or any subsidiary of the Company, in each
case, in connection with their compensation or employment as such;
 
(b)          any issuance of New Securities in a Public Offering (which, for the
avoidance of doubt, shall be governed by the provisions of Article II);
 
(c)          any pro rata dividend of New Securities made to all holders of the
common stock of the Company; or
 
(d)          for the avoidance of doubt, any issuance of New Securities in
connection with the transactions contemplated by the Merger Agreement.
 
ARTICLE IV
BOARD OF DIRECTORS
 
Section 4.1          Increase in the Company Board Size.  Effective on the date
of this Agreement, the Company has increased the number of Directors
constituting the Company Board from eight (8) to eleven (11) and has elected the
following Persons to serve as new Directors in the class of Directors and the
committee of the Company Board, in each case, as identified below:
 
22

--------------------------------------------------------------------------------

                   
Name of Director
Class of Directors to Serve in
Board Committee(s) to serve in
Kevin S. Penn
Class III
Nominating/Corporate Governance Committee
Executive Committee
George Thanopoulos
Class II
Technology Committee
Loren S. Easton
Class I
Compensation Committee

 
Section 4.2          Right of Shareholder to Nominate Directors.  From the
Closing Date until the Expiration Date, the Shareholder shall have the right to
nominate to the Company Board:  (a) if the total number of Directors
constituting the Company Board is eleven (11), (i) if the Shareholder and any
Affiliate Shareholders Beneficially Own, in the aggregate, greater than eighteen
percent (18%) of the outstanding shares of common stock of the Company,
three (3) Directors, (ii) if the Shareholder and any Affiliate Shareholders
Beneficially Own, in the aggregate, greater than nine percent (9%) and less than
or equal to eighteen percent (18%) of the outstanding shares of common stock of
the Company, two (2) Directors, and (iii) if the Shareholder and any Affiliate
Shareholders Beneficially Own, in the aggregate, less than or equal to nine
percent (9%) of the outstanding shares of common stock of the Company, one (1)
Director, and (b) if the total number of Directors constituting the Company
Board is less than eleven (11) or greater than eleven (11), a number of
Directors equal to such total number of Directors multiplied by the percentage
of outstanding shares of common stock of the Company Beneficially Owned by the
Shareholder and any Affiliate Shareholders, rounding up in the case of any
resulting fractional number of Directors (each, an “AS Nominee” and, after being
elected to the Company Board, an “AS Director”).  If the number of AS Directors
is less than or equal to three (3), each AS Director shall serve in a different
class of Directors. If the number of AS Directors is greater than three (3), no
more than two (2) AS Directors shall serve in any class of Directors.  The
Shareholder shall have the right to nominate the AS Nominees from its
Affiliates.  Any resignation of an AS Director required to give effect to this
Section 4.2 as a result of a reduction in the amount of outstanding shares of
common stock of the Company Beneficially Owned by the Shareholder and any
Affiliate Shareholder will comply with the applicable rules of the New York
Stock Exchange; provided that, for the avoidance of doubt, any such resignation
need not be effective until the next annual meeting of the stockholders of the
Company.
 
Section 4.3          Election of AS Directors to the Board. Following the
Closing Date, to the extent that an AS Nominee must stand for election or an AS
Director must stand for reelection, as the case may be, to the Company Board in
connection with any annual or special meeting of stockholders of the Company at
which Directors are to be elected (each such annual or special meeting, an
“Election Meeting”), subject to the first sentence of Section 4.5(a), the
Company agrees to (a) nominate and recommend that the holders of Capital Stock
of the Company who are entitled to vote at such Election Meeting vote in favor
of the election of such AS Nominees or the reelection of such AS Directors, as
the case may be, (b) support the AS Nominees for election or the AS Directors
for reelection, as the case may be, in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees and
(c) otherwise use its commercially reasonable efforts to cause the election of
the AS Nominees or the reelection of the AS Directors, as the case may be, to
the Company Board at each Election Meeting.
 
23

--------------------------------------------------------------------------------

 
Section 4.4          Proxy or Information Statement.  Within a reasonable time
prior to the filing with the SEC of the Company’s proxy statement or information
statement with respect to any Election Meeting, the Company shall, to the extent
the Shareholder is then entitled to representation on the Company Board in
accordance with this Agreement, provide the Shareholder with the opportunity to
review and comment on the information contained in such proxy or information
statement applicable to AS Nominees or AS Directors and shall take into account
all reasonable comments from the Shareholder.
 
Section 4.5          Qualification and Replacements of AS Directors.
 
(a)          Each AS Director shall at all times until cessation of service on
the Company Board meet any (x) applicable requirements or qualifications under
applicable Law or applicable stock exchange rules and (y) the Company’s standard
qualifications for Directors.  Notwithstanding anything set forth to the
contrary in the Charter or the Bylaws, if an AS Director (i) is unable or
unwilling to serve as a Director for any reason, (ii) is removed (upon death,
resignation or otherwise), (iii) in the event that an AS Director or an AS
Nominee, as the case may be, fails to be reelected or elected, as the case may
be, at an Election Meeting solely as a result of failing to receive the required
vote of the holders of voting Capital Stock as required by the Charter and the
Bylaws, the Shareholder shall have the exclusive right to submit the name of a
replacement candidate for such AS Director or AS Nominee, as the case may be (a
“Replacement”), to the Governance Committee of the Company for its approval.  If
so approved, such Replacement shall serve as the AS Nominee for election in the
same class of Directors on the Company Board as the AS Director or AS Nominee
for which such Person serves as a Replacement.  For each proposed Replacement
that is not approved by the Company, the Shareholder shall have the right to
submit another proposed Replacement to the Governance Committee for its approval
on the same basis as set forth in the immediately preceding sentence and, for
the avoidance of doubt, the Company shall not fill the vacancy on the Company
Board during any period in which the appointment of an AS Director is pending
without the prior written consent of the Shareholder.  The Shareholder shall
have the right to continue submitting the name of a proposed Replacement to the
Governance Committee for its approval until the Governance Committee approves
that a Replacement may serve as a nominee for election or appointment as a
Director or to serve as a Director, whereupon such Person shall be appointed as
the Replacement.  To the extent a Replacement is nominated pursuant to this
Section 4.5(a), the Company’s obligations under Section 4.3 shall be fulfilled
with respect to such Replacement.
 
(b)          If any AS Director is serving on the Company Board on the
Expiration Date, the Shareholder shall use its commercially reasonably efforts
to cause such AS Director to promptly tender his or her resignation to the
Company Board, which resignation the Governance Committee shall determine to
accept or reject in its sole discretion.
 
Section 4.6          Board Committee Representation.  So long as the Shareholder
has the right to nominate Directors to the Company Board in accordance with the
terms of this Agreement, the Shareholder shall have the right to require that
one AS Director be appointed to each of the committees of the Company Board,
subject to applicable requirements or qualifications under applicable Law or
applicable stock exchange rules (including with respect to director
independence); provided that the Shareholder shall not have any right to require
that any AS Director be appointed as the chair of any committee of the Company
Board; and provided, further, that the identity of the particular AS Director
appointed to each particular committee shall be subject to the reasonable mutual
agreement of the Shareholder and the Company Board.
 
24

--------------------------------------------------------------------------------

 
Section 4.7          Rights of the AS Directors.
 
(a)          The Company shall notify each AS Director, at the same time and in
the same manner as such notification is delivered to the other members of the
Company Board, of all regular meetings and special meetings of the Company Board
and of all regular and special meetings of any committee of the Company Board of
which such AS Director is a member.  The Company and the Company Board shall
provide each AS Director with copies of all notices, minutes, consents and other
material that it provides to all other members of the Company Board concurrently
as such materials are provided to the other members.
 
(b)          Each AS Director shall be entitled to the same directors’ and
officers’ insurance coverage as the other Directors and the same indemnification
from the Company as such other Directors, in each case, effective no later than
the date on which such AS Director joins the Company Board.  If the Company
enters into indemnification agreements with its Directors generally, the Company
will enter into an indemnification agreement with each AS Director in the same
form and substance as the other Directors.
 
Section 4.8          No Duty for Corporate Opportunities.  Notwithstanding
anything to the contrary in this Agreement or in any policy or code of the
Company, the Company, on behalf of itself and its subsidiaries, (a) acknowledges
and affirms that the Shareholder and its Affiliates, employees, directors,
partners and members, including any AS Director (the “AS Group”), (i) have
participated (directly or indirectly) and will continue to participate (directly
or indirectly) in private equity, venture capital and other direct investments
in corporations, joint ventures, limited liability companies and other entities
(“Other Investments”), including Other Investments engaged in various aspects of
businesses similar to those engaged in by the Company and its subsidiaries that
may, are or will be competitive with the Company’s or any of its subsidiaries’
businesses or that could be suitable for the Company’s or any of its
subsidiaries’ interests, (ii) have interests in, participate with, aid and
maintain seats on the board of directors or similar governing bodies of, Other
Investments, (iii) may develop or become aware of business opportunities for
Other Investments; and (iv) may or will, as a result of matters referred to in
this Agreement, the nature of the AS Group’s businesses and other factors, have
conflicts of interest or potential conflicts of interest, (b) hereby renounces
and disclaims any interest or expectancy in any business opportunity (including
any Other Investments) or any other opportunities, in each case, that may arise
in connection with the circumstances described in the foregoing clauses (i) –
(iv) (collectively, the “Renounced Business Opportunities”), (c) acknowledges
and affirms that no member of the AS Group shall have any obligation to
communicate or offer any Renounced Business Opportunity to the Company or any of
its subsidiaries, and any member of the AS Group may pursue a Renounced Business
Opportunity, and (d) acknowledges and affirms that any of the activities set
forth in this Section 4.8 shall not be considered a violation of any policies
and codes of the Company.  Notwithstanding the foregoing, the Company does not
renounce its interest in, and an AS Director shall have an obligation to
communicate to the Company Board, any business opportunity of which such AS
Director first became aware in his or her capacity as a Director.
          
25

--------------------------------------------------------------------------------

                
ARTICLE V
VOTING RIGHTS
 
Section 5.1          General.  Until the later of the Expiration Date and such
time that the Shareholder continues to have an AS Director on the Company Board
in accordance with Section 4.5(b), the Shareholder and any Affiliate Shareholder
(i) shall attend, in person or by proxy, all meetings of the stockholders of the
Company and shall vote all the Shares Beneficially Owned by the Shareholder or
any Affiliate Shareholder, and (ii) shall deliver (or cause to be delivered)
written consents for all the Shares Beneficially Owned by the Shareholder or any
Affiliate Shareholder on any matter submitted for the written consent of the
stockholders of the Company, in each case (i) and (ii), in the following manner:
 
(a)          with respect to any matter relating to (A) the election or removal
of Directors to or from the Company Board, (B) compensation of directors,
officers or other employees of the Company (including say-on-pay matters and
option grants) and (C) the engagement of accountants, as recommended by the
Company Board; and
 
(b)          with respect to any other matter (other than any Extraordinary
Transaction), at the Shareholder’s or Affiliate Shareholder’s discretion, either
(i) as recommended by the Company Board or (ii) in the same proportion in which
all shares of Capital Stock entitled to vote or consent, as applicable, on such
matter (other than the Shares Beneficially Owned by the Shareholder or any
Affiliate Shareholder) that voted or submitted a written consent on such matter,
as applicable, are actually voted or consented, as applicable.
 
Section 5.2          Extraordinary Transactions.
 
(a)          Neither the Shareholder nor any Affiliate Shareholder shall have an
obligation to vote its shares or submit written consents in any prescribed
manner in the case of any Extraordinary Transaction.  For the avoidance of
doubt, nothing in this Article V shall (i) restrict the Shareholder’s or any
Affiliate Shareholder’s ability to tender any of its Shares into a tender or
exchange offer (regardless of whether or not the Company Board has recommended
such tender or exchange offer) or (ii) be considered a waiver of any appraisal
or dissenters’ rights with respect to any Extraordinary Transaction that the
Shareholder or any Affiliate Shareholder may be entitled to under any applicable
Law.
 
(b)          For the avoidance of doubt, nothing in this Article V shall require
the Company Board to submit to a vote or written consent of the holders of any
Capital Stock any matter that is not required to be submitted to such a vote or
written consent by applicable Law.
 
26

--------------------------------------------------------------------------------

 
Section 5.3          Standstill.  From the Closing until the date that is
three (3) months following the Expiration Date, unless approved in writing by a
majority of the Company Board (excluding the AS Directors), none of ASP MD
Investco, any Affiliate Shareholder or American Securities shall, and American
Securities shall cause its controlled Affiliates not to:
 
(a)          other than pursuant to Article III, acquire additional shares of
common stock of the Company or any instruments convertible into or exercisable
or exchangeable for common stock of the Company (including any options, swaps or
other derivatives relating thereto), including any economic or voting interest
in any of the foregoing;
 
(b)          propose to acquire the Company or take other actions to seek
control of the Company, or to control or influence the Company Board or the
management or policies of the Company, other than a private offer to the Company
Board to acquire control of the Company made in a manner that would not
reasonably be expected to require public disclosure by the Company, American
Securities or any controlled Affiliate of American Securities (including in any
Schedule 13D filed by American Securities or any controlled Affiliate of
American Securities); provided that, in the event the Company Board rejects any
such offer, American Securities shall, or shall cause its applicable controlled
Affiliate to, promptly withdraw such offer;
 
(c)          make any public announcement with respect to, or submit a proposal
for, any Extraordinary Transaction (provided that the Shareholder and any
Affiliate Shareholder shall have the right to vote its Shares with respect to
any Extraordinary Transaction in its discretion);
 
(d)          initiate or participate in proxy contests or other solicitations or
campaigns seeking to replace, remove or oppose the election of any Director or
other proxy contests, solicitations or campaigns with respect to governance or
the operation of the business of the Company or its subsidiaries, including any
Extraordinary Transaction or other proposals that do not have the support of the
Company Board (provided that the Shareholder and any Affiliate Shareholder shall
have the right to vote its Shares with respect to any Extraordinary Transaction
in its discretion);
 
(e)          solicit, or participate in any solicitation of, proxies with
respect to any Capital Stock, or become a “participant” in a “solicitation” (as
such terms are defined in Regulation 14A of the Exchange Act) in opposition to
any matter that has been recommended by a majority of the Company Board or in
favor of any matter that has not been approved by a majority of the Company
Board;
 
(f)          execute, or seek or solicit support for (whether publicly or
privately), any written consent of stockholders with respect to the Company or
the Shares;
 
(g)          seek (i) to call a meeting of holders of shares of common stock of
the Company, (ii) to obtain additional representation on the Company Board
(other than as a result of an increase in the size of the Company Board and
pursuant to Section 4.2) or (iii) the removal or resignation of any of the
Directors (other than any AS Director);
 
(h)          deposit any Shares in any voting trust or subject any Shares to any
voting arrangement (other than solely among the Shareholder and/or any Affiliate
Shareholder(s));
 
27

--------------------------------------------------------------------------------

 
(i)          (A) enter into any substantive discussions or arrangements with, or
actively assist or encourage, any third party with respect to any of the
activities in clauses (a), (f) or (h), (B) enter into any discussions or
arrangements with, or actively assist or encourage, any third party with respect
to any of the activities in clauses (b), (c), (d), (e) or (g), or (C) otherwise
form or join a Group in connection with any of the foregoing in clauses (a)
through (h); or
 
(j)          seek an amendment of this Agreement or waiver, in each case, with
respect to, or propose to do, any of the foregoing in clauses (a) through (i).
 
For the avoidance of doubt, nothing in this Section 5.3 shall restrict any
actions taken by any AS Director at any meeting of the Company Board while
exercising his or her fiduciary duties in his or her performance as a director.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
Section 6.1          Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Shareholder that:
 
(a)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
                           
(b)          The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. 
The execution and delivery of this Agreement by the Company has been duly and
validly authorized by all necessary corporate action, and no other corporate
action or proceeding on the part of the Company is necessary to authorize this
Agreement.  This Agreement has been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery by each other Party,
constitutes a legally valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar Laws relating to or affecting the rights
and remedies of creditors and by general principles of equity regardless of
whether enforcement is considered in a proceeding in equity or at Law.
 
(c)          The execution and delivery of this Agreement by the Company does
not, and the performance of the Company’s obligations hereunder will not,
(i) conflict with or violate any provision of the Company’s organizational
documents, (ii) conflict with or violate any Law applicable to the Company or
(iii) conflict with or violate any provisions of any contracts or agreements to
which the Company is party or by which the Company is bound.
 
Section 6.2          Representations and Warranties of ASP MD Investco.
 
ASP MD Investco hereby represents and warrants to the Company that:
 
(a)          ASP MD Investco is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware.
 
28

--------------------------------------------------------------------------------

 
(b)          ASP MD Investco has all requisite partnership power and authority
to execute and deliver this Agreement and to perform its obligations hereunder. 
The execution and delivery of this Agreement by ASP MD Investco has been duly
and validly authorized by all necessary partnership action, and no other
partnership or similar proceeding on the part of ASP MD Investco is necessary to
authorize this Agreement.  This Agreement has been duly executed and delivered
by ASP MD Investco and, assuming due authorization, execution and delivery by
the other Parties, constitutes a legally valid and binding obligation of ASP MD
Investco, enforceable against ASP MD Investco in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, preference, fraudulent transfer, moratorium or other similar
Laws relating to or affecting the rights and remedies of creditors and by
general principles of equity regardless of whether enforcement is considered in
a proceeding in equity or at Law.
 
(c)          The execution and delivery of this Agreement by ASP MD Investco
does not, and the performance of ASP MD Investco’s obligations hereunder will
not, (i) conflict with or violate any provision of ASP MD Investco’s
organizational documents, (ii) conflict with or violate any Law applicable to
ASP MD Investco or (iii) conflict with or violate any provisions of any
contracts or agreements to which ASP MD Investco is party or by which ASP MD
Investco is bound.
 
(d)          No limited partner of ASP MD Investco owns more than 10% of the
partnership interests of ASP MD Investco.
 
Section 6.3          Representations and Warranties of each Affiliate
Shareholder.
 
Each Affiliate Shareholder hereby represents and warrants to the Company that:
 
(a)          Such Affiliate Shareholder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation.
 
(b)          Such Affiliate Shareholder has all requisite corporate or similar
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement by such
Affiliate Shareholder has been duly and validly authorized by all necessary
corporate or similar action, and no other corporate or similar proceeding on the
part of such Affiliate Shareholder is necessary to authorize this Agreement. 
This Agreement has been duly executed and delivered by such Affiliate
Shareholder and, assuming due authorization, execution and delivery by the other
Parties, constitutes a legally valid and binding obligation of such Affiliate
Shareholder, enforceable against such Affiliate Shareholder in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, preference, fraudulent transfer, moratorium or other
similar Laws relating to or affecting the rights and remedies of creditors and
by general principles of equity regardless of whether enforcement is considered
in a proceeding in equity or at Law.
 
(c)          The execution and delivery of this Agreement by such Affiliate
Shareholder does not, and the performance of such Affiliate Shareholder’s
obligations hereunder will not, (i) conflict with or violate any provision of
such Affiliate Shareholder’s organizational documents, (ii) conflict with or
violate any Law applicable to such Affiliate Shareholder or (iii) conflict with
or violate any provisions of any contracts or agreements to which such Affiliate
Shareholder is party or by which such Affiliate Shareholder is bound.
 
29

--------------------------------------------------------------------------------

 
Section 6.4          Representations and Warranties of American Securities.
 
American Securities hereby represents and warrants to the Company that:
 
(a)          American Securities is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of New York.
 
(b)          American Securities has all requisite limited liability company
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement by American
Securities has been duly and validly authorized by all necessary corporate or
similar action, and no other corporate or similar proceeding on the part of
American Securities is necessary to authorize this Agreement.  This Agreement
has been duly executed and delivered by American Securities and, assuming due
authorization, execution and delivery by the other Parties, constitutes a
legally valid and binding obligation of American Securities, enforceable against
American Securities in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar Laws relating to or affecting the rights
and remedies of creditors and by general principles of equity regardless of
whether enforcement is considered in a proceeding in equity or at Law.
 
(c)          The execution and delivery of this Agreement by American Securities
does not, and the performance of American Securities’ obligations hereunder will
not, (i) conflict with or violate any provision of American Securities’
organizational documents, (ii) conflict with or violate any Law applicable to
American Securities or (iii) conflict with or violate any provisions of any
contracts or agreements to which American Securities is party or by which
American Securities is bound.
 
ARTICLE VII
TERMINATION
 
Section 7.1          Termination.  This Agreement, other than Article II, shall
terminate upon the earlier of (a) the date that is three (3) months following
the Expiration Date and (b) the mutual written agreement of the Shareholder and
the Company.  The provisions of Article II shall terminate upon the earlier of
(a) the time when there are no longer any Registrable Securities and (b) the
mutual written agreement of the Shareholder and the Company.
 
Section 7.2          Effect of Termination; Survival.  In the event of any
termination of this Agreement pursuant to the first sentence of Section 7.1,
this Agreement shall be terminated, and there shall be no further liability or
obligation hereunder on the part of any Party, other than this Section 7.2 and
Article VIII, which provisions shall survive such termination; provided,
however, that nothing contained in this Agreement (including this Section 7.2)
shall relieve a Party from liability for any breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
to the extent occurring prior to such termination.
 
30

--------------------------------------------------------------------------------

 
ARTICLE VIII
GENERAL PROVISIONS
 
Section 8.1          Confidential Information.  The Shareholder and each
Affiliate Shareholder shall hold, in strict confidence, and shall not disclose
to any Person, unless and to the extent disclosure is required by judicial or
administrative process or by other requirement of Law or the applicable
requirements of any regulatory agency or relevant stock exchange, all non-public
records, books, contracts, instruments, computer data and other data and
information (collectively, “Confidential Information”) concerning the Company
and its subsidiaries furnished to it by Company or its Representatives pursuant
to this Agreement (except (a) to the extent such Confidential Information can be
shown to have been (i) previously known by the Shareholder or such Affiliate
Shareholder on a non-confidential basis, (ii) in the public domain through no
breach of the Shareholder or any Affiliate Shareholder of any of the
confidentiality obligations to the Company, (iii) later acquired by the
Shareholder or such Affiliate Shareholder from other sources not known by the
Shareholder or such Affiliate Shareholder, after reasonable inquiry, to be
subject to a duty of confidentiality with respect to such Confidential
Information, and (b) Confidential Information may be disclosed by the
Shareholder or such Affiliate Shareholder to its officers, directors, employees,
partners, accountants, lawyers or other professional advisors to the extent any
such Person needs to know such information in connection with (i) the management
of the investment of the Shareholder and the Affiliate Shareholders in the
Company or (ii) any offerings under Article II; provided that the Shareholder or
such Affiliate Shareholder informs any such Person that such information is
confidential.  If disclosure is required by judicial or administrative process
or by any other requirement of Law, the Shareholder shall provide the Company
with prompt written notice to the extent permissible by Law, together with a
copy of any material proposed to be disclosed, so that the Company may (a) seek,
at the Company’s expense, an appropriate protective order or other appropriate
relief (and the Shareholder and the Affiliate Shareholders shall reasonably
cooperate with the Company, at the Company’s expense, to obtain such order or
relief), or (b) if the Company so elects, waive compliance with the provisions
of this Section 8.1.
 
Section 8.2          Fees and Expenses; Tax Treatment.  Except as otherwise
expressly provided herein or in the Merger Agreement, all expenses incurred by
the Parties in connection with the negotiation, execution and delivery of this
Agreement will be borne solely and entirely by the Party incurring such
expenses.  The Company shall, and shall cause its applicable subsidiaries, not
to take any action that could reasonably be expected to prevent the Merger from
constituting a taxable transaction to the Shareholder pursuant to Section 1001
of the United States Internal Revenue Code of 1986, as amended.  The Company
shall report the Merger as a taxable transaction and not take any position
inconsistent with such treatment on any Tax Return, in connection with any audit
or other legal proceeding or otherwise, unless required by a determination of
the applicable Governmental Authority that is final.
 
Section 8.3          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, upon delivery by an internationally recognized overnight
courier service, upon delivery by facsimile transmission (solely with
confirmation of receipt and with a confirmatory copy sent by an internationally
recognized overnight courier service) or by email transmission (upon sending, so
long as the sender of such email does not receive an automatic reply from the
recipient’s email server indicating the recipient did not receive such email) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 8.3):
 
31

--------------------------------------------------------------------------------

 
If to the Company, addressed to it at:
 
American Axle & Manufacturing Holdings, Inc.
One Dauch Drive
Detroit, Michigan 48211-1198

  Attention:
David E. Barnes

  Facsimile:
(313) 758-3897

  Email:
David.Barnes@aam.com

 
with a copy (which shall not constitute notice) to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022

  Attention:
Scott Petepiece

Daniel Litowitz

  Facsimile:
(212) 848-7179

  Email:
spetepiece@shearman.com

daniel.litowitz@shearman.com
 
If to ASP MD Investco or any Affiliate Shareholder, addressed to it at:
 
c/o American Securities LLC
299 Park Avenue, 34th Floor
New York, NY 10171

  Attention:
Eric Schondorf, Esq. / Kevin Penn

  Facsimile:
(212) 697-5524

  Email:
eschondorf@american-securities.com

kpenn@american-securities.com
 
with a copy (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

  Attention:
Michael E. Lubowitz

  Facsimile:
(212) 310-8007

  Email:
michael.lubowitz@weil.com

                 
32

--------------------------------------------------------------------------------

          
If to American Securities, addressed to it at:
 
American Securities LLC
299 Park Avenue, 34th Floor
New York, NY 10171

  Attention:
Eric Schondorf, Esq. / Kevin Penn

  Facsimile:
(212) 697-5524

  Email:
eschondorf@american-securities.com

kpenn@american-securities.com
 
with a copy (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

  Attention:
Michael E. Lubowitz

  Facsimile:
(212) 310-8007

  Email:
michael.lubowitz@weil.com

 
Section 8.4          Definitions.  For purposes of this Agreement, the following
terms have the meanings indicated:
 
“Action” means any litigation, suit, claim, action, proceeding, arbitration,
mediation, hearing, inquiry or investigation (in each case, whether civil,
criminal or investigative).
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such specified Person, for so long as such Person
remains so affiliated to the specified Person. For purposes of this definition,
“control” (including the terms control, controlled by or common control) means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; provided that no
portfolio company of the Shareholder shall be deemed to be an “Affiliate” of the
Shareholder; and provided, further, that the “controlled Affiliates” of American
Securities shall be deemed to include American Securities Partners VI, L.P. and
successor and predecessor private equity funds.
 
“Affiliate Shareholder” has meaning set forth in Section 1.1(b).
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“American Securities” has meaning set forth in the preamble to this Agreement.
 
“AS Director” has meaning set forth in Section 4.2.
 
“AS Group” has meaning set forth in Section 4.8.
 
“AS Nominee” has meaning set forth in Section 4.2.
 
33

--------------------------------------------------------------------------------

 
“ASR Eligible” means the Company meets or is deemed to meet the eligibility
requirements to file an ASRS as set forth in General Instruction I.D. to Form
S-3.
 
“ASRS” means an “automatic shelf registration statement” as defined in Rule 405
promulgated under the Securities Act.
 
“Beneficial Ownership” and related terms such as “Beneficially Owned” or
“Beneficial Owner” have the meaning given such terms in Rule 13d-3 under the
Exchange Act and a Person’s Beneficial Ownership of Capital Stock shall be
calculated in accordance with the provisions of such Rule.
 
“Business Day” means any day other than a day on which the SEC is closed.
 
“Bylaws” means the Second Amended and Restated By-Laws of the Company, dated as
of July 28, 2016, as may be amended from time to time.
 
“Capital Stock” means any and all shares of common stock, preferred stock or
other forms of equity authorized and issued by the Company (however designated,
whether voting or non-voting) and any instruments convertible into or
exercisable or exchangeable for any of the foregoing (including any options or
swaps).
 
“Charter” means the Company’s Certificate of Incorporation, dated January 22,
1999, as may be amended from time to time.
 
“Closing” has the meaning ascribed to such term in the Merger Agreement.
 
“Closing Date” has the meaning ascribed to such term in the Merger Agreement.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Board” means the Board of Directors of the Company.
 
“Company Registration Rights Indemnitee” has the meaning set forth in
Section 2.8(a)(ii).
 
“Confidential Information” has the meaning set forth in Section 8.1.
 
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
August 23, 2016, by and among the Company, MPG and, with respect to the
standstill provisions therein, American Securities LLC.
 
“controlling person” has the meaning set forth in Section 2.8(a)(i).
 
“Damages” means any and all claims, demands, suits, actions, causes of actions,
losses, costs, damages, liabilities, judgments, and reasonable and documented
out-of-pocket expenses incurred or paid, including reasonable attorneys’ fees,
costs of investigation or settlement, other professionals’ and experts’ fees,
court or arbitration costs, but specifically excluding consequential damages,
lost profits and indirect damages and punitive damages, exemplary damages and
any taxes incurred as a result of any recovery received.
 
34

--------------------------------------------------------------------------------

 
“Delaware Law” means the Delaware General Corporation Law.
 
“Demand Registration” has the meaning set forth in Section 2.1(a).
 
“Demand Registration Request” has the meaning set forth in Section 2.1(a).
 
“Director” means a director of the Company.
 
“Disclosure Package” means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus,
and (iii) all other information, in each case, that is deemed, under Rule 159
under the Securities Act, to have been conveyed to purchasers of Registrable
Securities at the time of sale of such securities.
 
“Effectiveness Period” has the meaning set forth in Section 2.7.
 
“Effective Time” has the meaning ascribed to such term in the Merger Agreement.
 
“Election Meeting” has the meaning set forth in Section 4.3.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.
 
“Exempt Person” means, collectively, a Person named on Schedule B attached
hereto, together with such Person’s controlled Affiliates.
 
“Expiration Date” means the date at which the Shareholder and any Affiliate
Shareholders cease to Beneficially Own, in the aggregate, at least seven and
one-half percent (7.5%) of the outstanding shares of common stock of the
Company.
 
“Extraordinary Transaction” means, in respect of any matter that is submitted to
a vote of the holders of voting Capital Stock, (i) any amendments to the Charter
or the Bylaws, (ii) any recapitalization, restructuring or similar transaction
or series of transactions involving the Company, (iii) any dissolution or
complete or partial liquidation, or similar arrangement, of the Company,
(iv) any merger, consolidation or other business combination of the Company,
(v) any issuance of any Capital Stock, (vi) any transaction with an “interested
stockholder” (as such term is defined in Section 203 of Delaware Law), (vii) any
ratification of a “defective corporate action” (as such term is defined in
Section 205 of Delaware law) or (viii) any sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any third party.
 
“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
regulatory organization.
 
“Former Affiliate” has meaning set forth in Section 1.1(b).
 
35

--------------------------------------------------------------------------------

 
“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act relating to the Registrable Securities
included in the applicable Registration Statement that has been approved for use
by the Company.
 
“Governance Committee” means the Nominating/ Corporate Governance Committee of
the Company.
 
“Governmental Authority” means any federal, national, foreign, supranational,
state, provincial, county, local or other government, governmental, regulatory
or administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body of competent jurisdiction.
 
“Group” means a group within the meaning of Section 13d-3 of the Exchange Act.
 
“issuer free writing prospectus” has the meaning set forth in Section 2.9.
 
“Joinder” has the meaning set forth in Section 2.13.
 
“Law” means any U.S. or non-U.S. federal, state, local, national, supranational,
foreign or administrative law (including common law), statute, ordinance,
regulation, requirement, regulatory interpretation, rule, code or Order.
 
“Merger Agreement” has the meaning set forth in the recitals to this Agreement.
 
“Merger Sub” has the meaning set forth in the recitals to this Agreement.
 
“MPG” has the meaning set forth in the recitals to this Agreement.
 
“New Securities” means new shares of common stock of the Company, or any
instrument convertible into or exercisable or exchangeable for common stock of
the Company (including any options or swaps).
 
“Notice of Reg Rights Claim” has the meaning set forth in Section 2.8(b)(i).
 
“Notice of Suspension” has the meaning set forth in Section 2.4(a).
 
“NYSE Rule” means Rule 312 of the New York Stock Exchange Listed Company Manual
or any successor rule thereof, or any similar rule of any other national
securities exchange on which New Securities will be listed.
 
“Order” means any order (temporary or otherwise), judgment, injunction, award,
decision, determination, stipulation, ruling, subpoena, writ, decree or verdict
entered by or with any Governmental Authority.
 
“Other Investments” has meaning set forth in Section 4.8.
 
“Participation Commitment” has the meaning set forth in Section 3.3.
 
“Participation Notice” has the meaning set forth in Section 3.2.
 
36

--------------------------------------------------------------------------------

 
“Participation Percentage” has the meaning set forth in Section 3.2(a).
 
“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.
 
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, syndicate, person (as defined in
Section 13(d)(3) of the Exchange Act), trust, association, entity, Governmental
Authority or other organization of any kind.
 
“Preemptive Rights Shares” has the meaning set forth in Section 3.2(b).
 
“Primary Registration Statement” has the meaning set forth in Section 2.2.
 
“Prospective Subscriber” has the meaning set forth in Section 3.2(a).
 
“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference, or deemed to be incorporated by reference, into such prospectus.
 
“Public Offering” means an underwritten public offering of the Shares pursuant
to an effective registration statement under the Securities Act, other than (i)
pursuant to a registration statement on Form S-4 or Form S-8 or any similar or
successor form under the Securities Act or (ii) in connection with an offering
of subscription rights.
 
“Reg Rights Claim” has the meaning set forth in Section 2.8(b)(i).
 
“Reg Rights Indemnified Person” has the meaning set forth in Section 2.8(b)(i).
 
“Reg Rights Indemnifying Person” has the meaning set forth in Section 2.8(b)(i).
 
“Registrable Securities” means the Shares held by the Shareholder, any Affiliate
Shareholder and any Transferee Shareholder at any time following the date of
this Agreement; provided, that any such Shares will cease to be Registrable
Securities when (x) they are sold pursuant to a Registration Statement, (y) they
are sold pursuant to Rule 144 (or any similar provisions then in force), or
(z) with respect Shares held by (i) the Shareholder or any Affiliate
Shareholders, when the Shareholder Beneficially Owns less than seven and
one-half percent (7.5%) of the shares of common stock of the Company then
outstanding and there are no AS Directors on the Company Board, or (ii) any
Transferee Shareholders (other than an Affiliate Shareholder), where such Shares
may be sold in a single transaction or series of transactions without volume,
manner of sale or other limitations under Rule 144 (or any similar provisions
then in force).
 
“Registration Expenses” means (whether or not any Registration Statement is
declared effective or any of the transactions described herein is consummated)
all expenses incurred by the Company in filing a Registration Statement,
including, all registration and filing fees, fees and disbursements of counsel
for the Company, SEC or FINRA registration and filing fees, all applicable
ratings agency fees, expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration,
 
37

--------------------------------------------------------------------------------

 
fees and expenses of compliance with securities or “blue sky” Laws, costs of any
comfort letters required by any underwriter, listing fees, printing, transfer
agent’s and registrar’s fees, cost of distributing Prospectuses in preliminary
and final form as well as any supplements thereto, the Company’s internal
expenses, the expense of any annual audit or quarterly review, the expenses and
fees for listing the securities to be registered on the New York Stock Exchange
or any other securities exchange, roadshow expenses, all other expenses incident
to the registration of the Registrable Securities and all reasonable fees and
disbursements of one counsel to the Shareholder selected by the Shareholder;
provided, that the term “Registration Expenses” does not include, and the
Company shall not be responsible for, Selling Expenses.
 
“Registration Statement” means a registration statement of the Company on an
appropriate form under the Securities Act filed with the SEC covering the resale
of Registrable Securities, including the Prospectus, amendments and supplements
to such Registration Statement, including post-effective amendments, all
exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement.
 
“Renounced Business Opportunities” has meaning set forth in Section 4.8.
 
“Replacement” has the meaning set forth in Section 4.5(a).  At such time as a
Replacement is elected, under the terms of this Agreement, to serve as a
Director, such Replacement shall be deemed an AS Director for purposes of this
Agreement.
 
“Representatives” means a Person’s officers, directors, employees, accountants,
consultants, legal counsel, investment bankers, other advisors, authorized
agents and other representatives.
 
“Requesting Third Party Shareholders” has the meaning set forth Section 2.2(b).
 
“Restricted Period” means the 6-month period commencing on the Closing Date.
 
“Restricted Stock” has the meaning set forth Section 2.5.
 
“Rule 144” means Rule 144 under the Securities Act or any replacement or
successor rule promulgated under the Securities Act.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secondary Registration Statement” has the meaning set forth Section 2.2(b).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.
 
“Selling Expenses” means, in connection with the registration or offering and
sale of the Registrable Securities, (i) all underwriting fees, discount and
selling commissions fees, (ii) stock transfer taxes applicable to the sale of
the Registrable Securities, and (iii) fees and expenses of any counsel to the
Shareholder other than the counsel referred to in the definition of Registration
Expenses.
 
38

--------------------------------------------------------------------------------

 
“settlement” and “settle” have the meanings set forth in Section 2.8(c)(iv).
 
“Shareholder” has the meaning set forth in the preamble to this Agreement.
 
“Shareholder Registration Rights Indemnitee” has the meaning set forth in
Section 2.8(a)(i).
 
“Shares” means any shares of common stock of the Company Beneficially Owned by
the Shareholder or any Affiliate Shareholder.
 
“Shelf Registration Statement” means a registration statement filed with the SEC
for the sale of Shares pursuant to Rule 415 under the Securities Act.
 
“Suspension Period” has the meaning set forth in Section 2.4.
 
“Taxes” means (a) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including taxes or other charges on or with respect
to income, franchise, windfall or other profits, gross receipts, property,
sales, use, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation or net worth; (b) taxes or other charges
in the nature of excise, withholding, ad valorem, stamp, transfer, value-added
or gains taxes; and (c) customs duties, tariffs and similar charges.
 
“Tax Return” shall mean any return, declaration, report, election, claim for
refund or information return or other statement or form filed or required to be
filed with any Governmental Authority relating to Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
 
“Third-Party Reg Rights Claim” has the meaning set forth in Section 2.8(b)(ii).
 
“Transaction Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(c).
 
“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, Shares.
 
“Transferee Shareholder” shall have the meaning set forth in Section 2.13.
 
“Underwriter Cutback” shall have the meaning set forth in Section 2.1(e).
 
“Underwritten Block Trade” shall have the meaning set forth in Section 2.1(f).
 
“well-known seasoned issuer” has the meaning set forth in Section 2.1(h).
 
39

--------------------------------------------------------------------------------

 
Section 8.5          Interpretation; Headings.  When a reference is made in this
Agreement to an Article, Section or Schedule, such reference shall be to an
Article or Section of, or a Schedule to, this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof”, “hereto”, “hereby”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.  The definitions contained
in this Agreement are applicable to the singular as well as the plural forms of
such terms.  Any agreement, instrument or Law defined or referred to herein
means such agreement, instrument or Law as from time to time amended, modified
or supplemented, unless otherwise specifically indicated.  References to a
Person are also to its successors and permitted assigns.  When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is not a Business Day, the period shall end on the immediately following
Business Day.  Each of the parties hereto has participated in the drafting and
negotiation of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
all the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.  References to “days” shall mean “calendar days”
unless expressly stated otherwise.  Unless expressly referred to otherwise
herein, all references to “the Shareholder” shall mean ASP MD Investco and
American Securities, collectively, and all rights of, or actions to be taken by,
the Shareholder shall be rights of and actions to be taken by ASP MD Investco
and American Securities, collectively; provided, however, that any reference to
“each Shareholder” shall mean each of ASP MD Investco, American Securities and
any Affiliate Shareholder.
 
Section 8.6          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
 
Section 8.7          Entire Agreement.  This Agreement (including any Schedule
hereto) constitutes the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements (including the
standstill provisions in the Confidentiality Agreement) and undertakings, both
written and oral, between the Parties with respect to the subject matter hereof.
 
40

--------------------------------------------------------------------------------

 
Section 8.8          Assignment.  Except to the extent provided in
Section 1.1(b) and Section 2.13, neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by the Shareholder or any Affiliate Shareholder without the prior written
consent of the Company or by the Company without the prior written consent of
the Shareholder.  Any purported assignment in breach of this Section 8.8 shall
be null and void.
 
Section 8.9          Further Assurances.  Each Party shall cooperate, take such
actions, enter into such agreements (including customary indemnification and
contribution agreements) and execute such documents as may be reasonably
requested by any other Party in order to carry out the provisions and purposes
of this Agreement and the transactions contemplated hereby; provided, however,
that no Party shall be obligated to take any actions or omit to take any actions
that would be inconsistent with applicable Law.
 
Section 8.10          Parties in Interest; Third Party Beneficiaries.  This
Agreement shall be binding upon and inure solely to the benefit of the Parties
and their respective successors and permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.  The representations and warranties in this Agreement are the
product of negotiations between the Parties and are for the sole benefit of the
Parties.  The representations and warranties in this Agreement may represent an
allocation between the Parties of risks associated with particular matters
regardless of the knowledge of either Party. Accordingly, Persons other than the
Parties may not rely upon the representations and warranties in this Agreement
as characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.
 
Section 8.11          Governing Law; Consent to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any applicable principles of conflict of laws
that would cause the Laws of another State to otherwise govern this Agreement. 
The Parties agree that any Action seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates) shall be heard and
determined exclusively in the Delaware Court of Chancery; provided, however,
that if the Delaware Court of Chancery does not have jurisdiction over such
Action, such Action shall be heard and determined exclusively in the United
States District Court for the District of Delaware.  Consistent with the
preceding sentence, each of the Parties hereby (i) submits to the exclusive
jurisdiction of such courts for the purpose of any Action arising out of or
relating to this Agreement brought by any Party; (ii) agrees that service of
process will be validly effected by sending notice in accordance with
Section 8.3; (iii) irrevocably waives, and agrees not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above named courts; and (iv) agrees not to move
to transfer any such Action to a court other than any of the above-named courts.
 
41

--------------------------------------------------------------------------------

 
Section 8.12          Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS.  EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.
 
Section 8.13          Counterparts.  This Agreement may be executed and
delivered (including by facsimile transmission or other means of electronic
transmission, such as by electronic mail in “pdf” form) in counterparts, and by
the different Parties in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
Section 8.14          Specific Performance.  The Parties acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  Each Party agrees that, in the event of any breach or
threatened breach by any other Party of any covenant or obligation contained in
this Agreement, a non-breaching Party shall be entitled to (a) an order of
specific performance to enforce the observance and performance of such covenant
or obligation and (b) an injunction restraining such breach or threatened
breach.  Each Party further agrees that the non-breaching Party shall not be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 8.14,
and each Party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.
 
Section 8.15          Amendment.  This Agreement may not be amended except by an
instrument in writing signed by the Company and the Shareholder.
 
Section 8.16          Waiver.  At any time, either the Company or the
Shareholder (on behalf of itself and any Affiliate Shareholder) may, to the
extent permitted by applicable Law, (a) extend the time for the performance of
any obligation or other act of the other Party, (b) waive any breach or
inaccuracy in the representations and warranties of the other Party contained in
this Agreement or in any document delivered pursuant hereto, and (c) waive
compliance by the other Party with any agreement or condition to its own
obligations contained in this Agreement.  Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the Party to be
bound thereby.  Notwithstanding the foregoing, no failure or delay by either
Party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or future
exercise of any other right hereunder.
 
[Signature Page Follows]
 
 
42

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, as of
the date first written above, by their respective officers thereunto duly
authorized.
 

 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. 
                     
By:
  /s/ David E. Barnes      
Name:
David E. Barnes       
Title:
Vice President, General Counsel & Secretary                                   
ASP MD INVESTCO L.P. 
                       
By:
  /s/ Kevin Penn      
Name:
Kevin Penn       
Title:
Vice President                                   
AMERICAN SECURITIES LLC 
                       
By:
  /s/ Michael G. Fisch      
Name:
Michael G. Fisch       
Title:
President and Chief Executive Officer   







 














[Signature Page to Stockholders’ Agreement]
 

--------------------------------------------------------------------------------